Exhibit 10.2

CONFIDENTIAL TREATMENT REQUESTED

Execution Version

 

PLEDGE AND SECURITY AGREEMENT

This PLEDGE AND SECURITY AGREEMENT, dated as of August 8, 2017 (as amended,
supplemented or otherwise modified from time to time, this “Security
Agreement”), is made by NATERA, INC., a Delaware corporation (the “Borrower”),
NATERA INTERNATIONAL, INC., a Delaware corporation and NSTX, INC. a Delaware
corporation (together with the Borrower and with any other entity that may
become a party hereto as provided herein, each a “Grantor” and, collectively,
the “Grantors”) in favor of ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware
limited partnership (together with its successors, transferees and assignees,
the “Lender”).

W I T N E S S E T H  :

WHEREAS, pursuant to the Credit Agreement, dated as of August 8, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and between the Borrower and the Lender, the Lender has extended
a Commitment to make Loans to the Borrower; and

WHEREAS, as a condition precedent to the making of the Initial Loan under the
Credit Agreement, each Grantor is required to execute and deliver this Security
Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of the
Lender, as follows:

ARTICLE I
DEFINITIONS

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

“Borrower” is defined in the preamble.

“Collateral” is defined in Section 2.1.

“Collateral Account” is defined in Section 4.3.

“Computer and Software Collateral” means (a) all software programs (including
both source code, object code and all related applications and data files)
designed for use on computers and electronic data processing hardware,
integrated computer systems, central processing units, memory units, display
terminals, printers, features, computer elements, card readers, tape drives,
hard and soft disk drives, cables, electrical supply hardware, generators, power
equalizers, accessories and all peripheral devices and other related computer
hardware, including all operating system software, utilities and application
programs in whatsoever form; (b) all firmware associated therewith; (c) all
documentation (including flow charts, logic diagrams, manuals, guides,
specifications, training materials, charts and pseudo codes) with respect to
such software and firmware described in the preceding clauses (a) and (b); and
(d) all







--------------------------------------------------------------------------------

 



rights with respect to all of the foregoing, including copyrights, licenses,
options, warranties, service contracts, program services, test rights,
maintenance rights, support rights, improvement rights, renewal rights and
indemnifications and any substitutions, replacements, improvements, error
corrections, updates, additions or model conversions of any of the foregoing.

“Control Agreement” means an authenticated record in form and substance
reasonably satisfactory to the Lender, that provides for the Lender to have
“control” (as defined in the UCC) over certain Collateral.

“Copyright Collateral” means all Copyrights of the Grantors, including the
Copyrights referred to in Item A of Schedule V, and all applications for
registration thereof, and all exclusive inbound copyright licenses, including
each copyright license referred to in Item B of Schedule V, the right to sue for
past, present and future infringements of any of the foregoing, all rights
corresponding thereto, all extensions and renewals of any thereof and all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and Proceeds of suit, which are owned or exclusively in-licensed
by the Grantors.

“Credit Agreement” is defined in the first recital.

“Distributions” means all dividends paid on Capital Securities, liquidating
dividends paid on Capital Securities, shares (or other designations) of Capital
Securities resulting from (or in connection with the exercise of) stock splits,
reclassifications, warrants, options, non-cash dividends, mergers,
consolidations, and all other distributions (whether similar or dissimilar to
the foregoing) on or with respect to any Capital Securities constituting
Collateral.

“Excluded Capital Securities” means 35% of the issued and outstanding Voting

Securities of any Subsidiary organized outside the United States if and to the
extent a 956 Impact would result from pledging 100% of the issued and
outstanding Voting Securities in such Subsidiary.

“Filing Statements” is defined in clause (b) of Section 3.7.

“General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations and all Intellectual Property Collateral
(in each case, regardless of whether characterized as general intangibles under
the UCC).

“Grantor” and “Grantors” are defined in the preamble.

“Intellectual Property Collateral” means, collectively, the Computer and
Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral, and the Trade Secrets Collateral.

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to any other Grantor.





2

--------------------------------------------------------------------------------

 



“Investment Property” means, collectively, (a) all “investment property” as such
term is defined in Section 9-102(a)(49) of the UCC and (b) whether or not
constituting “investment property” as so defined, all Pledged Notes.

“Lender” is defined in the preamble.

“Patent Collateral” means:

(a)         all of the Grantors’ Patents throughout the world, including each
patent and patent application referred to in Item A of Schedule III;

(b)         all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the items described in clause
(a);

(c)         all patent licenses, and other agreements providing any Grantor with
the right to use any items of the type referred to in clauses (a) and (b) above;
and

(d)         all Proceeds of, and rights associated with, the foregoing
(including licenses, royalties income, payments, claims, damages and Proceeds of
infringement suits) and the right to sue third parties for past, present or
future infringements of any Patent and for breach and enforcement of any patent
license.

“Permitted Liens” means all Liens permitted by Section 8.3 of the Credit
Agreement.

“Pledged Notes” means all promissory notes listed on Item J of Schedule II (as
such schedule may be amended or supplemented from time to time), all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor.

“Securities Act” is defined in clause (a) of Section 6.2.

“Security Agreement” is defined in the preamble.

“Trade Secrets Collateral” means all of the Grantors’ common law and statutory
trade secrets and all other confidential, proprietary or useful information,
including inventions and discoveries (whether or not patentable and/or reduced
to practice), and all know-how obtained by or used in or contemplated at any
time for use in the business of any Grantor (all of the foregoing being
collectively called a “Trade Secret”), whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all Trade Secret
licenses, and including the right to sue for and to enjoin and to collect
damages for the actual or threatened misappropriation of any Trade Secret and
for the breach or enforcement of any such Trade Secret license.

“Trademark Collateral” means :

(a)           (i) all of the Grantors’ Trademarks, now existing or hereafter
adopted or acquired including those referred to in Item A of Schedule IV,
whether currently in use or not, all registrations and recordings thereof and
all applications in connection therewith, whether pending or filed, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States





3

--------------------------------------------------------------------------------

 



of America, or any State thereof or any other country or political subdivision
thereof or otherwise, and all common-law rights relating to the foregoing, and
(ii) the right to obtain all reissues, extensions or renewals of the foregoing;

(b)         all Trademark licenses for the grant by or to any Grantors of any
right to use any Trademark;

(c)         all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clause (a), and to the extent applicable,
clause (b);

(d)         the right to sue third parties for past, present and future
infringements of any Trademark Collateral described in clause (a), and to the
extent applicable, clause (b); and

(e)         all Proceeds of, and rights associated with, the foregoing,
including any claim by any Grantor against third parties for past, present or
future infringement or dilution of any Trademark, Trademark registration, or
Trademark license, for any injury to the goodwill associated with the use of any
such Trademark or for breach and enforcement of a Trademark license, and all
rights corresponding thereto throughout the world.

SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Security Agreement, including
its preamble and recitals, have the meanings provided in the Credit Agreement.

SECTION 1.3. UCC Definitions. When used herein the terms “Account”, “Certificate
of Title”, “Certificated Securities”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Commodity Contract”, “Deposit Account”, “Document”,
“Electronic Chattel Paper”, “Equipment”, “Goods”, “Instrument”, “Inventory”,
“Letter-of-Credit Rights”, “Payment Intangibles”, “Proceeds”, “Promissory
Notes”, “Securities Account”, “Security Entitlement”, “Supporting Obligations”
and “Uncertificated Securities” have the meaning provided in Article 8 or
Article 9, as applicable, of the UCC. “Letters of Credit” has the meaning
provided in Section 5-102 of the UCC.

ARTICLE II
SECURITY INTEREST

SECTION 2.1. Grant of Security Interest. Each Grantor hereby grants to the
Lender, for its benefit, a continuing security interest in all of such Grantor’s
right, title and interest in and to the following property, whether now or
hereafter existing, owned or acquired by such Grantor, and wherever located,
(collectively, the “Collateral”):

(a)         all Accounts;

(b)         all Chattel Paper (including Electronic Chattel Paper);





4

--------------------------------------------------------------------------------

 



(c)         all Commercial Tort Claims listed on Item I of Schedule II (as such
schedule may be amended or supplemented from time to time);

(d)         all Commodity Accounts and Commodity Contracts;

(e)         all Deposit Accounts;

(f)         all Documents;

(g)         all Equipment;

(h)         all Fixtures;

(i)          all General Intangibles;

(j)          all Goods (including Goods held on consignment with third parties);

(k)         all Instruments (including Promissory Notes);

(l)          all Inventory;

(m)        all Investment Property;

(n)         all Letter-of-Credit Rights and Letters of Credit;

(o)         all Payment Intangibles;

(p)         all Securities Accounts and Securities Entitlements;

(q)         all Supporting Obligations;

(r)          all books, records, writings, databases, information and other
property relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to, any of the foregoing in this Section;

(s)         all Proceeds of the foregoing and, to the extent not otherwise
included, (A) all payments under insurance (whether or not the Lender is the
loss payee thereof) in respect of Collateral and (B) all tort claims; and

(t)          all other property and rights of every kind and description and
interests therein.

Notwithstanding the foregoing, the term “Collateral” shall not include:

(i)          any General Intangibles or other rights arising under any
contracts, instruments, licenses or other documents as to which the grant of a
security interest would (A) constitute a violation of a valid and enforceable
restriction in favor of a third party on such grant, unless and until any
required consents shall





5

--------------------------------------------------------------------------------

 



have been obtained, or (B) give any other party to such contract, instrument,
license or other document the right to terminate its obligations thereunder;

(ii)         trademark applications filed in the United States Patent and
Trademark Office on the basis of such Grantor’s “intent to use” such trademark,
unless and until acceptable evidence of use of the Trademark has been filed with
the United States Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.), to the extent that
granting a Lien in such Trademark application prior to such filing would
adversely affect the enforceability or validity of such Trademark application;

(iii)        any asset, the granting of a security interest in which would be
void or illegal under any applicable governmental law, rule or regulation, or
pursuant thereto would result in, or permit the termination of, such asset;

(iv)        any asset subject to a Permitted Lien (other than Liens in favor of
the Lender) securing obligations permitted under the Credit Agreement to the
extent that the grant of other Liens on such asset (A) would result in a breach
or violation of, or constitute a default under, the agreement or instrument
governing such Permitted Lien, (B) would result in the loss of use of such asset
or (C) would permit the holder of such Permitted Lien to terminate the Grantor’s
use of such asset;

(v)         any Excluded Account;

(vi)        any assets securing Liens in favor of UBS Bank USA to the extent
permitted by the Credit Agreement; or

(vii)       any Excluded Capital Securities.

provided, that the property described in paragraphs (i), (iii) and (iv) above
shall only be excluded from the term “Collateral” to the extent the conditions
stated in such paragraphs are not rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC or any other applicable law.

SECTION 2.2. Security for Obligations. This Security Agreement and the
Collateral in which the Lender is granted a security interest hereunder by the
Grantors secure, on an equal and ratable basis, the payment and performance of
all of the Obligations.

SECTION 2.3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding:

(a)        the Grantors will remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein, and will perform all
of their duties and obligations under such contracts and agreements to the same
extent as if this Security Agreement had not been executed;





6

--------------------------------------------------------------------------------

 



(b)         the exercise by the Lender of any of its rights hereunder will not
release any Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral; and

(c)         the Lender will not have any obligation or liability under any
contracts or agreements included in the Collateral by reason of this Security
Agreement, nor will the Lender be obligated to perform any of the obligations or
duties of any Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.

SECTION 2.4. Distributions on Capital Securities In the event that any
Distribution with respect to any Capital Securities pledged hereunder is
permitted to be paid pursuant to Section 8.6 of the Credit Agreement, such
Distribution or may be paid directly to the applicable Grantor. If any
Distribution is made in contravention of Section 8.6 of the Credit Agreement,
such Grantor shall hold the same segregated and in trust for the Lender until
paid to the Lender in accordance with Section 4.1.5.

SECTION 2.5. Security Interest Absolute, etc. This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until the
Termination Date. All rights of the Lender and the security interests granted to
the Lender hereunder, and all obligations of the Grantors hereunder, shall, to
the fullest extent permitted by applicable law, in each case, be absolute,
unconditional and irrevocable irrespective of:

(a)         any lack of validity, legality or enforceability of any Loan
Document (other than this Security Agreement);

(b)         the failure of the Lender (i) to assert any claim or demand or to
enforce any right or remedy against the Borrower or any of the Subsidiaries or
any other Person (including any other Grantor) under the provisions of any Loan
Document or otherwise, or (ii) to exercise any right or remedy against any other
guarantor (including any other Grantor) of, or Collateral securing, any
Obligations;

(c)         any change in the time, manner or place of payment of, or in any
other term of, all or any part of the Obligations, or any other extension,
compromise or renewal of any Obligations;

(d)         any reduction, limitation, impairment or termination of any
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Grantor hereby
waives, until payment of all Obligations, any right to or claim of) any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Obligations
or otherwise;

(e)         any amendment to, rescission, waiver, or other modification of, or
any consent to or departure from, any of the terms of any Loan Document;





7

--------------------------------------------------------------------------------

 



(f)         any addition, exchange or release of any Collateral or of any Person
that is (or will become) a Grantor (including the Grantors hereunder), or any
surrender or non-perfection of any Collateral, or any amendment to or waiver or
release or addition to, or consent to or departure from, any other guaranty held
by the Lender securing any of the Obligations; or

(g)         any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of the Borrower or any of the
Subsidiaries, any surety or any guarantor.

SECTION 2.6. Postponement of Subrogation. Each Grantor agrees that it will not
exercise any rights against another Grantor which it may acquire by way of
rights of subrogation under any Loan Document to which it is a party until
following the Termination Date. No Grantor shall seek or be entitled to seek any
contribution or reimbursement from the Borrower or any of the Subsidiaries, in
respect of any payment made under any Loan Document or otherwise, until
following the Termination Date. Any amount paid to any Grantor on account of any
such subrogation rights prior to the Termination Date shall be held in trust for
the benefit of the Lender and shall immediately be paid and turned over to the
Lender in the exact form received by such Grantor (duly endorsed in favor of the
Lender, if required), to be credited and applied against the Obligations,
whether matured or unmatured, in accordance with Section 6.1(b); provided that
if such Grantor has made payment to the Lender of all or any part of the
Obligations and the Termination Date has occurred, then at such Grantor’s
request, the Lender will, at the expense of such Grantor, execute and deliver to
such Grantor appropriate documents (without recourse and without representation
or warranty) necessary to evidence the transfer by subrogation to such Grantor
of an interest in the Obligations resulting from such payment. In furtherance of
the foregoing, at all times prior to the Termination Date, such Grantor shall
refrain from taking any action or commencing any proceeding against the Borrower
or any of the Subsidiaries (or their successors or assigns, whether in
connection with a bankruptcy proceeding or otherwise) to recover any amounts in
respect of payments made under this Security Agreement to the Lender.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to enter into the Credit Agreement and make the
Loans thereunder, the Grantors represent and warrant to the Lender as set forth
below.

SECTION 3.1. As to Capital Securities of the Subsidiaries, Investment Property.

(a)         With respect to any Subsidiary of any Grantor that is

(i)          a corporation, business trust, joint stock company or similar
Person, all Capital Securities issued by such Subsidiary are duly authorized and
validly issued, fully paid and non-assessable, and represented by a certificate
or certificates; and





8

--------------------------------------------------------------------------------

 



(ii)         a partnership or limited liability company, no Capital Securities
issued by such Subsidiary (A) is dealt in or traded on securities exchanges or
in securities markets, (B) expressly provides that such Capital Securities is a
security governed by Article 8 of the UCC or (C) is held in a Securities
Account, except, with respect to this clause (a)(ii), Capital Securities (x) for
which the Lender is the registered owner or (y) with respect to which the issuer
has agreed in an authenticated record with such Grantor and the Lender to comply
with any instructions of the Lender without the consent of such Grantor.

(b)         Each Grantor has delivered all Certificated Securities constituting
Collateral held by such Grantor in a Subsidiary on the later of the Closing Date
or the date such Grantor becomes a party to this Security Agreement to the
Lender, together with duly executed undated blank stock powers, or other
equivalent instruments of transfer acceptable to the Lender.

(c)         With respect to Uncertificated Securities constituting Collateral
owned by any Grantor in a Subsidiary on the later of the Closing Date or the
date such Grantor becomes a party to this Security Agreement, such Grantor has
caused the issuer thereof to agree in an authenticated record with such Grantor
and the Lender that such issuer will comply with instructions with respect to
such security originated by the Lender without further consent of such Grantor
(which instructions the Lender hereby agrees not to give unless an Event of
Default has occurred and is continuing). Each party hereto that is such an
issuer of any Uncertificated Securities hereby agrees that such party will
comply with instructions with respect to such security originated by the Lender
(which instructions the Lender hereby agrees not to give unless an Event of
Default has occurred and is continuing).

(d)         The percentage of the issued and outstanding Capital Securities of
each Subsidiary pledged on the Closing Date by each Grantor hereunder is as set
forth on Schedule I. All shares of such Capital Securities have been duly and
validly issued and are fully paid and nonassessable.

(e)         Each of the Intercompany Notes constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

SECTION 3.2. Grantor Name, Location, etc. In each case as of the date hereof:

(a)         (i) The jurisdiction in which each Grantor is located for purposes
of Sections 9-301 and 9-307 of the UCC and (ii) the address of each Grantor’s
executive office and principal place of business is set forth in Item A of
Schedule II.

(b)         The Grantors do not have any trade names other than those set forth
in Item C of Schedule II hereto.





9

--------------------------------------------------------------------------------

 



(c)         During the twelve months preceding the later of (i) the date hereof
or (ii) the date such Grantor becomes a party to this Security Agreement, no
Grantor has been known by any legal name different from the one set forth on the
signature page hereto, nor has such Grantor been the subject of any merger or
other corporate reorganization, except as set forth in Item D of Schedule II
hereto.

(d)         Each Grantor’s federal taxpayer identification number (or foreign
equivalent) is (and, during the twelve months preceding the date hereof, such
Grantor has not had a federal taxpayer identification number (or equivalent)
different from that) set forth in Item E of Schedule II hereto.

(e)         No Grantor is a party to any federal, state or local government
contract except as set forth in Item F of Schedule II hereto.

(f)         No Grantor maintains any Deposit Accounts, Securities Accounts or
Commodity Accounts with any Person, in each case, except as set forth on Item G
of Schedule II.

(g)         No Grantor is the beneficiary of any Letters of Credit, except as
set forth on Item H of Schedule II.

(h)         No Grantor has Commercial Tort Claims except as set forth on Item I
of Schedule II.

(i)          The name set forth on the signature page attached hereto is the
true and correct legal name (as defined in the UCC) of each Grantor.

SECTION 3.3. Ownership, No Liens, etc. Each Grantor owns its Collateral
purported to be owned by it free and clear of any Lien, except for any security
interest (a) created by this Security Agreement and (b) Permitted Liens. No
effective UCC financing statement or other filing similar in effect covering all
or any part of the Collateral is on file in any recording office, except those
filed in favor of the Lender relating to this Security Agreement, Permitted
Liens or as to which a duly authorized termination statement relating to such
UCC financing statement or other instrument has been delivered to the Lender on
the Closing Date.

SECTION 3.4. Possession of Inventory, Control; etc.

(a)         Each Grantor has, and agrees that it will maintain, exclusive
possession of its Documents, Instruments, Promissory Notes, Equipment and
Inventory, other than (i) Equipment and Inventory that is in transit in the
ordinary course of business, (ii) Equipment and Inventory that in the ordinary
course of business is in the possession or control of a warehouseman, bailee
agent or other Person (other than a Person controlled by or under common control
with such Grantor) that has been notified of the security interest created in
favor of the Lender pursuant to this Security Agreement and, such Grantor shall
use commercially reasonable efforts to receive an authenticated record from such
warehouseman, bailee agent or other Person acknowledging that it holds
possession of such Collateral for the Lender’s benefit and waives any Lien held
by it against such Collateral, (iii) Inventory that is in the possession of a
consignee in the ordinary course of





10

--------------------------------------------------------------------------------

 



business and (iv) Instruments or Promissory Notes that have been delivered to
the Lender pursuant to Section 3.5. In the case of Equipment or Inventory
described in clause (ii) above, no lessor or warehouseman of any premises or
warehouse upon or in which such Equipment or Inventory is located has (x) issued
any warehouse receipt or other receipt in the nature of a warehouse receipt in
respect of any such Equipment or Inventory, (y) issued any Document for any such
Equipment or Inventory or (z) any Lien (other than Permitted Liens) on any such
Equipment or Inventory.

(b)         Each Grantor is the sole entitlement holder of its Deposit Accounts
and no other Person (other than the Lender pursuant to this Security Agreement
or any other Person with respect to Permitted Liens) has control or possession
of, or any other interest in, any of its Deposit Accounts or any other
securities or property credited thereto.

SECTION 3.5. Negotiable Documents, Instruments and Chattel Paper. Each Grantor
has delivered to the Lender possession of all originals of all Documents,
Instruments, Promissory Notes, and tangible Chattel Paper (other than any
Document, Instrument, Promissory Note or tangible Chattel Paper not exceeding
$100,000 in principal amount) owned or held by such Grantor on the Closing Date.

SECTION 3.6. Intellectual Property Collateral. Except as disclosed on Schedules
III through VI, with respect to any Intellectual Property Collateral:

(a)         such Grantor has not made a previous assignment, sale, transfer or
agreement constituting a present or future assignment, sale or transfer of any
Intellectual Property for purposes of granting a security interest or as
collateral that has not been terminated or released; and

(b)         such Grantor has executed and delivered to the Lender
security agreements for all Copyrights, Patents and Trademarks owned by such
Grantor, including all Copyrights, Patents and Trademarks on Schedule III
through VI (as such schedules may be amended or supplemented from time to time
by notice by such Grantor to the Lender).

SECTION 3.7. Validity, etc.

(a)         This Security Agreement creates a valid security interest in the
Collateral securing the payment of the Obligations to the extent such security
interest may be created pursuant to Article 9 of the UCC.

(b)         As of the Closing Date, each Grantor has filed or caused to be filed
all UCC-1 financing statements in the filing office for each Grantor’s
jurisdiction of organization listed in Item A of Schedule II (collectively, the
“Filing Statements”) (delivered to the Lender the Filing Statements suitable for
timely and proper filing in such offices) and has taken all other actions
requested by the Lender necessary for the Lender to obtain control of the
Collateral as provided in Sections 9-104, 9-105, 9-106 and 9-107 of the UCC.





11

--------------------------------------------------------------------------------

 



(c)         Upon the filing of the Filing Statements with the appropriate
agencies therefor the security interests created under this Security Agreement
shall constitute a perfected security interest in the Collateral described on
such Filing Statements in favor of the Lender to the extent that a security
interest therein may be perfected by filing a financing statement pursuant to
the relevant UCC, prior to all other Liens, except for Permitted Liens (in which
case such security interest shall be second in priority of right only to the
Permitted Liens entitled to priority).

SECTION 3.8. Authorization, Approval, etc. Except as have been obtained or made
and are in full force and effect, no authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or any other third
party is required either:

(a)         for the grant by the Grantors of the security interest granted
hereby or for the execution, delivery and performance of this Security Agreement
by the Grantors;

(b)         for the perfection or maintenance of the security interests
hereunder (except with respect to the Filing Statements or, with respect to
Intellectual Property Collateral, the recordation of any agreements with the
United States Patent and Trademark Office or the United States Copyright Office
or, with respect to foreign Intellectual Property Collateral, the taking of
appropriate action under applicable foreign law and, with respect to
after-acquired Intellectual Property Collateral, any subsequent filings in
United States intellectual property offices or the taking of appropriate action
under applicable foreign law); or

(c)         for the exercise by the Lender of the voting or other rights
provided for in this Security Agreement, except (i) with respect to any
securities issued by a Subsidiary of the Grantors, as may be required in
connection with a disposition of such securities by laws affecting the offering
and sale of securities generally, the remedies in respect of the Collateral
pursuant to this Security Agreement and (ii) any “change of control” or similar
filings required by state licensing agencies.

SECTION 3.9. Best Interests. It is in the best interests of each Grantor (other
than the Borrower) to execute this Security Agreement inasmuch as such Grantor
will, as a result of being an Affiliate of the Borrower, derive substantial
direct and indirect benefits from the Loans made to the Borrower by the Lender
pursuant to the Credit Agreement, and each Grantor agrees that the Lender is
relying on this representation in agreeing to make such Loans pursuant to the
Credit Agreement to the Borrower.

ARTICLE IV
COVENANTS

Each Grantor covenants and agrees that, until the Termination Date, such Grantor
will perform, comply with and be bound by the obligations set forth below.

SECTION 4.1. As to Investment Property, etc.





12

--------------------------------------------------------------------------------

 



SECTION 4.1.1. Capital Securities of Subsidiaries. No Grantor will allow any of
its Subsidiaries:

(a)         [Omitted];

(b)         that is a partnership or limited liability company, to (i) issue
Capital Securities that are to be dealt in or traded on securities exchanges or
in securities markets, (ii) expressly provide in its Organic Documents that its
Capital Securities are securities governed by Article 8 of the UCC, or (iii)
place such Subsidiary’s Capital Securities in a Securities Account; and

(c)         to issue Capital Securities in addition to or in substitution for
the Capital Securities pledged hereunder, except to such Grantor (and such
Capital Securities are immediately pledged and delivered to the Lender pursuant
to the terms of this Security Agreement).

SECTION 4.1.2. Investment Property (other than Certificated Securities).

(a)         Subject to Section 7.16 of the Credit Agreement, with respect to any
Deposit Accounts, Securities Accounts, Commodity Accounts, Commodity Contracts
or Security Entitlements constituting Investment Property owned or held by any
Grantor, such Grantor will cause (except for Excluded Accounts) the intermediary
maintaining such Investment Property to execute a Control Agreement relating to
such Investment Property pursuant to which such intermediary agrees to comply
with the Lender’s instructions with respect to such Investment Property without
further consent by such Grantor (which instructions the Lender hereby agrees not
to give unless an Event of Default has occurred and is continuing).

(b)         With respect to any Uncertificated Securities (other than
Uncertificated Securities credited to a Securities Account) constituting
Investment Property owned or held by any Grantor, such Grantor will cause the
issuer of such securities that is not a party hereto to execute a Control
Agreement relating to such Investment Property pursuant to which the issuer
agrees to comply with the Lender’s instructions with respect to such
Uncertificated Securities without further consent by such Grantor (which
instructions the Lender hereby agrees not to give unless an Event of Default has
occurred and is continuing). Each party hereto that is such an issuer of any
Uncertificated Securities hereby agrees that such party will comply with
instructions with respect to such security originated by the Lender (which
instructions the Lender hereby agrees not to give unless an Event of Default has
occurred and is continuing).

SECTION 4.1.3. Certificated Securities (Stock Powers). Each Grantor agrees that
all Certificated Securities constituting Collateral, including the Capital
Securities delivered by such Grantor pursuant to this Security Agreement, will
be accompanied by duly executed undated blank stock powers, or other equivalent
instruments of transfer reasonably acceptable to the Lender.

SECTION 4.1.4. Continuous Pledge. Each Grantor will (subject to the terms of the
Credit Agreement) (a) promptly deliver to the Lender all Investment Property and
all Payment





13

--------------------------------------------------------------------------------

 



Intangibles to the extent that such Investment Property or Payment Intangibles
are evidenced by a Document, Instrument, Promissory Note or Chattel Paper (other
than any Document, Instrument, Promissory Note or Chattel Paper not exceeding
$100,000 in the principal amount), and (b) at all times keep pledged to the
Lender pursuant hereto, on a first-priority, perfected basis, security interest
therein and in all interest and principal with respect to such Payment
Intangibles, and all Proceeds and rights from time to time received by or
distributable to such Grantor in respect of any of the foregoing Collateral.
Each Grantor agrees that it will, promptly following receipt thereof, deliver to
the Lender possession of all originals of negotiable Documents, Instruments,
Promissory Notes and Chattel Paper that it acquires following the Closing Date
(other than any Document, Instrument, Promissory Note or Chattel Paper not
exceeding $100,000 in the principal amount).

SECTION 4.1.5. Voting Rights; Dividends, etc. Each Grantor agrees:

(a)         upon receipt of notice of the occurrence and continuance of an Event
of Default from the Lender and without any request therefor by the Lender, so
long as such Event of Default shall continue, to deliver (properly endorsed
where required hereby or requested by the Lender) to the Lender all dividends
and Distributions with respect to Investment Property, all interest, principal,
other cash payments on Payment Intangibles, and all Proceeds of the Collateral,
in each case thereafter received by such Grantor, all of which shall be held by
the Lender as additional Collateral, except for payments made in accordance with
Section 8.6 of the Credit Agreement; and

(b)         immediately upon the occurrence and during the continuance of an
Event of Default and so long as the Lender has notified such Grantor of the
Lender’s intention to exercise its voting power under this clause,

(i)          with respect to Collateral consisting of general partner interests
or limited liability company interests, to promptly modify its Organic Documents
to admit the Lender as a general partner or member, as applicable;

(ii)         that the Lender may exercise (to the exclusion of such Grantor) the
voting power and all other incidental rights of ownership with respect to any
Investment Property constituting Collateral and such Grantor hereby grants the
Lender an irrevocable proxy, exercisable under such circumstances, to vote such
Investment Property; and

(iii)        to promptly deliver to the Lender such additional proxies and other
documents as may be necessary to allow the Lender to exercise such voting power.

All dividends, Distributions, interest, principal, cash payments, Payment
Intangibles and Proceeds that may at any time and from time to time be held by
such Grantor, but which such Grantor is then obligated to deliver to the Lender,
shall, until delivery to the Lender, be held by such Grantor separate and apart
from its other property in trust for the Lender. The Lender agrees that unless
an Event of Default shall have occurred and be continuing and the Lender shall
have given the notice referred to in clause (b), such Grantor will have the
exclusive voting power





14

--------------------------------------------------------------------------------

 



with respect to any Investment Property constituting Collateral and the Lender
will, upon the written request of such Grantor, promptly deliver such proxies
and other documents, if any, as shall be reasonably requested by such Grantor
which are necessary to allow such Grantor to exercise that voting power;
provided that no vote shall be cast, or consent, waiver, or ratification given,
or action taken by such Grantor that would impair any such Collateral or be
inconsistent with or violate any provision of any Loan Document.

SECTION 4.2. Change of Name, etc. No Grantor will change its name or place of
incorporation or organization or federal taxpayer identification number except
as otherwise permitted by the Credit Agreement.

SECTION 4.3. As to Accounts.

(a)         Each Grantor shall have the right to collect all Accounts so long as
no Event of Default shall have occurred and be continuing.

(b)         Upon (i) the occurrence and continuance of an Event of Default and
(ii) the delivery of notice by the Lender to each Grantor, all Proceeds of
Collateral received by such Grantor shall be delivered in kind to the Lender for
deposit in a Deposit Account of such Grantor maintained with the Lender or
otherwise is a Controlled Account (together with any other Deposit Accounts or
Controlled Accounts pursuant to which any portion of the Collateral is deposited
with the Lender, the “Collateral Accounts”), and such Grantor shall not
commingle any such Proceeds, and shall hold separate and apart from all other
property, all such Proceeds in express trust for the benefit of the Lender until
delivery thereof is made to the Lender.

(c)         Following the delivery of notice pursuant to clause (b)(ii), and so
long as an Event of Default shall have occurred and be continuing, the Lender
shall have the right to apply any amount in the Collateral Account to the
payment of any Obligations which are then due and payable in accordance with
Section 4.4(b) of the Credit Agreement.

(d)         With respect to each of the Collateral Accounts, it is hereby
confirmed and agreed that so long as an Event of Default shall have occurred and
be continuing, (i) deposits in such Collateral Accounts are subject to a
security interest as contemplated hereby, (ii) such Collateral Accounts shall be
under the control of the Lender and (iii) the Lender shall have the sole right
of withdrawal over such Collateral Account.

SECTION 4.4. As to Grantors Use of Collateral.

(a)         At any time following the occurrence and during the continuance of
an Event of Default, whether before or after the maturity of any of the
Obligations, the Lender may exercise any and all rights and remedies to which it
is lawfully entitled with respect to the Collateral.

(b)         Upon the request of the Lender following the occurrence and during
the continuance of an Event of Default, each Grantor will, at its own expense,
notify any parties obligated on any of the Collateral to make payment to the
Lender of any amounts due or to become due thereunder.





15

--------------------------------------------------------------------------------

 



(c)         At any time following the occurrence and during the continuation of
an Event of Default, the Lender may endorse, in the name of such Grantor, any
item, howsoever received by the Lender, representing any payment on or other
Proceeds of any of the Collateral.

SECTION 4.5. As to Intellectual Property Collateral. Each Grantor covenants and
agrees to comply with the following provision:

(a)         such Grantor will not (i) do or fail to perform any act whereby any
Patent Collateral may lapse or become abandoned or dedicated to the public or
unenforceable, (ii) permit any of its licensees of Trademark Collateral to (A)
fail to continue to use any Trademark Collateral if such failure could
reasonably be expected to result in any claim of abandonment for non-use, (B)
fail to maintain the quality of products and services offered under all of the
Trademark Collateral at a level substantially consistent with the quality of
products and services offered under such Trademark Collateral as of the date
hereof, (C) fail to employ all of the Trademark Collateral registered with any
federal or state or foreign authority with an appropriate notice of such
registration, or (D) do or permit any act or knowingly omit to do any act
whereby any of the Trademark Collateral may become invalid or unenforceable, or
(iii) do or permit any act or knowingly omit to do any act whereby any of the
Copyright Collateral or any of the Trade Secrets Collateral may lapse or become
invalid or unenforceable or placed in the public domain except upon expiration
of the end of an unrenewable term of a registration thereof, unless, in the case
of any of the foregoing requirements in clauses (i), (ii) and (iii), such
Grantor in its reasonable business judgment and in good faith determines that
either (x) such Intellectual Property Collateral is of negligible economic value
to such Grantor or (y) the loss of such Intellectual Property Collateral would
not be material to such Grantor;

(b)         such Grantor shall promptly (but no less often than quarterly)
notify the Lender if it knows, or has reason to know, that any application or
registration relating to any material item of the Intellectual Property
Collateral (excluding non-exclusive licenses of Intellectual Property) may, in
the Grantor’s reasonable commercial judgment, become abandoned or dedicated to
the public or placed in the public domain or invalid or unenforceable, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any foreign counterpart
thereof or any court) regarding such Grantor’s ownership of or the validity or
enforceability of any material Intellectual Property Collateral, or its right to
register the same or to keep and maintain and enforce the same; and

(c)         such Grantor will promptly (but no less than quarterly) execute and
deliver to the Lender (as applicable) a Patent Security Agreement, Trademark
Security Agreement and/or Copyright Security Agreement, as the case may be, in
the forms of Exhibit A, Exhibit B and Exhibit C hereto following its obtaining
an interest in any such Intellectual Property Collateral, and shall execute and
deliver to the Lender any and all agreements, instruments and documents
reasonably required to evidence the Lender’s interest in any part of such item
of Intellectual Property Collateral.





16

--------------------------------------------------------------------------------

 



SECTION 4.6. As to Letter-of-Credit Rights.

(a)         Each Grantor, by granting a security interest in its
Letter-of-Credit Rights to the Lender, intends to (and hereby does) collaterally
assign to the Lender its rights (including its contingent rights ) to the
Proceeds of all Letter-of-Credit Rights of which it is or hereafter becomes a
beneficiary or assignee.

(b)         Upon the occurrence of an Event of Default, such Grantor will,
promptly upon request by the Lender, (i) notify (and such Grantor hereby
authorizes the Lender to notify) the issuer and each nominated person with
respect to each of the Letters of Credit that the Proceeds thereof have been
assigned to the Lender hereunder and any payments due or to become due in
respect thereof are to be made directly to the Lender and (ii) arrange for the
Lender to become the transferee beneficiary of such Letter of Credit.

SECTION 4.7. As to Commercial Tort Claims. Each Grantor covenants and agrees
that, until the payment in full of the Obligations and termination of all
Commitments, with respect to any Commercial Tort Claim hereafter arising, it
shall deliver to the Lender a supplement in form and substance reasonably
satisfactory to the Lender, together with all supplements to schedules thereto,
identifying such new Commercial Tort Claim.

SECTION 4.8. Electronic Chattel Paper and Transferable Records. If any Grantor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the U.S.
Federal Electronic Signatures in Global and National Commerce Act, or in Section
16 of the U.S. Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, with a value in excess of $100,000, such Grantor shall promptly
notify the Lender thereof and, at the request of the Lender, shall take such
action as the Lender may reasonably request to vest in the Lender control under
Section 9-105 of the UCC of such electronic chattel paper or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record. The
Lender agrees with such Grantor that the Lender will arrange, pursuant to
procedures satisfactory to the Lender and so long as such procedures will not
result in the Lender’s loss of control, for the Grantor to make alterations to
the electronic chattel paper or transferable record permitted under Section
9-105 of the UCC or, as the case may be, Section 201 of the U.S. Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
U.S. Uniform Electronic Transactions Act for a party in control to allow without
loss of control, unless an Event of Default has occurred and is continuing or
would occur after taking into account any action by such Grantor with respect to
such electronic chattel paper or transferable record.

SECTION 4.9. Further Assurances, etc. Each Grantor agrees that, from time to
time at its own expense, it will, subject to the terms of this Agreement,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or that the Lender may reasonably request,
in order to perfect, preserve and protect any security interest granted or
purported to be granted hereby or to enable the Lender to exercise and enforce
its rights and remedies hereunder with respect to any Collateral. Without
limiting the generality of the foregoing, such Grantor will





17

--------------------------------------------------------------------------------

 



(a)         from time to time upon the request of the Lender, promptly deliver
to the Lender such stock powers, instruments and similar documents, reasonably
satisfactory in form and substance to the Lender, with respect to such
Collateral as the Lender may request and will, from time to time upon the
request of the Lender, after the occurrence and during the continuance of any
Event of Default, promptly transfer any securities constituting Collateral into
the name of any nominee designated by the Lender; if any Collateral shall be
evidenced by an Instrument, negotiable Document, Promissory Note or tangible
Chattel Paper, deliver and pledge to the Lender hereunder such Instrument,
negotiable Document, Promissory Note or tangible Chattel Paper (other than any
Instrument, negotiable Document, Promissory Note or tangible Chattel Paper in
principal amount less than $100,000) duly endorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
reasonably satisfactory to the Lender;

(b)         file (and hereby authorize the Lender to file) such Filing
Statements or continuation statements, or amendments thereto, and such other
instruments or notices (including any assignment of claim form under or pursuant
to the federal assignment of claims statute, 31 U.S.C. § 3726, any successor or
amended version thereof or any regulation promulgated under or pursuant to any
version thereof), as may be necessary or that the Lender may reasonably request
in order to perfect and preserve the security interests and other rights granted
or purported to be granted to the Lender hereby;

(c)         at all times keep pledged to the Lender pursuant hereto, on a
first-priority, perfected basis, at the request of the Lender, all Investment
Property constituting Collateral, all dividends and Distributions with respect
thereto, and all interest and principal with respect to Promissory Notes, and
all Proceeds and rights from time to time received by or distributable to such
Grantor in respect of any of the foregoing Collateral;

(d)         not create any tangible Chattel Paper without placing a legend on
such tangible Chattel Paper reasonably acceptable to the Lender indicating that
the Lender has a security interest in such Chattel Paper;

(e)         furnish to the Lender, from time to time at the Lender’s reasonable
request, statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral all in
reasonable detail; and

(f)         do all things reasonably requested by the Lender in accordance with
this Security Agreement in order to enable the Lender to have and maintain
control over the Collateral consisting of Investment Property, Deposit Accounts,
Letter-of-Credit-Rights and Electronic Chattel Paper.

Each Grantor agrees that a carbon, photographic or other reproduction of this
Security Agreement or any UCC financing statement covering the Collateral or any
part thereof shall be sufficient as a UCC financing statement where permitted by
law. Each Grantor hereby authorizes the Lender to file financing statements
describing as the collateral covered thereby “all of the debtor’s personal
property or assets, whether now owned or hereafter acquired” or





18

--------------------------------------------------------------------------------

 



words to that effect, notwithstanding that such wording may be broader in scope
than the Collateral described in this Security Agreement.

ARTICLE V
THE LENDER

SECTION 5.1. Lender Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints the Lender as its attorney-in-fact, with full authority in the place
and stead of such Grantor and in the name of such Grantor or otherwise, from
time to time in the Lender’s discretion, following the occurrence and during the
continuance of an Event of Default, to take any action and to execute any
instrument which the Lender may deem necessary or advisable to accomplish the
purposes of this Security Agreement, including:

(a)         to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

(b)         to receive, endorse, and collect any drafts or other Instruments,
Documents and Chattel Paper, in connection with clause (a) above;

(c)         to file any claims or take any action or institute any proceedings
which the Lender may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Lender with respect to
any of the Collateral; and

(d)         to perform the affirmative obligations of such Grantor hereunder.

Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

SECTION 5.2. Lender May Perform. If any Grantor fails to perform any agreement
contained herein, upon 5 days after the earlier to occur of (i) notice thereof
given to any such Grantor by the Lender or (ii) the date on which such Grantor
has knowledge of such failure, the Lender may itself perform, or cause
performance of, such agreement, that the Lender deems necessary for the
maintenance, preservation or protection of any of the Collateral or of its
security interest therein to the extent provided for herein, and the expenses of
the Lender incurred in connection therewith shall be payable by such Grantor
pursuant to Section 10.3 of the Credit Agreement.

SECTION 5.3. Lender Has No Duty. The powers conferred on the Lender hereunder
are solely to protect its interest in the Collateral and shall not impose any
duty on it to exercise any such powers. Except for reasonable care of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Lender shall have no duty as to any Collateral or
responsibility for

(a)         ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Investment
Property, whether or not the Lender has or is deemed to have knowledge of such
matters, or





19

--------------------------------------------------------------------------------

 



 

(b)         taking any necessary steps to preserve rights against prior parties
or any other rights pertaining to any Collateral.

SECTION 5.4. Reasonable Care. The Lender is required to exercise reasonable care
in the custody and preservation of any of the Collateral in its possession;
provided that the Lender shall be deemed to have exercised reasonable care in
the custody and preservation of any of the Collateral, if it takes such action
for that purpose as each Grantor reasonably requests in writing at times other
than upon the occurrence and during the continuance of any Event of Default, but
failure of the Lender to comply with any such request at any time shall not in
itself be deemed a failure to exercise reasonable care.

SECTION 5.5. Lender as Agent for Other Secured Parties. The Lender hereby agrees
to act as agent of the other parties to which any Grantor may owe any
Obligations for all purposes hereunder and under the other Loan Documents
pursuant to which any Grantor grants a Lien or other right in any Collateral to
secure the Obligations, for purposes of acquiring, holding and enforcing any and
all Liens on any Collateral granted by any Grantor to secure any of the
Obligations. The Lender may appoint any co-agents, sub-agents or
attorneys-in-fact in connection with the foregoing.

ARTICLE VI
REMEDIES

SECTION 6.1. Certain Remedies. If any Event of Default shall have occurred and
be continuing:

(a)         The Lender may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of the Lender on default under the UCC (whether or not
the UCC applies to the affected Collateral) and also may

(i)          take possession of any Collateral not already in its possession
without demand and without legal process;

(ii)         require each Grantor to, and each Grantor hereby agrees that it
will, at its expense and upon request of the Lender forthwith, assemble all or
part of the Collateral as directed by the Lender and make it available to the
Lender at a place to be designated by the Lender that is reasonably convenient
to both parties,

(iii)        enter onto the property where any Collateral is located and take
possession thereof without demand and without legal process; and

(iv)        without notice except as specified below, lease, license, sell or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at any public or private sale, at any of the Lender’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the Lender
may deem commercially reasonable. Each Grantor agrees that, to the extent notice
of sale shall be required by law, at least ten (10) days’ prior notice to such
Grantor of the





20

--------------------------------------------------------------------------------

 



 

time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Lender shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Lender may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

(b)         All cash Proceeds received by the Lender in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral
shall be applied by the Lender against all or any part of the Obligations as set
forth in Section 4.4(b) of the Credit Agreement.

(c)         The Lender may:

(i)          transfer all or any part of the Collateral into the name of the
Lender or its nominee, with or without disclosing that such Collateral is
subject to the Lien hereunder,

(ii)         notify the parties obligated on any of the Collateral to make
payment to the Lender of any amount due or to become due thereunder,

(iii)        withdraw, or cause or direct the withdrawal, of all funds with
respect to the Collateral Account;

(iv)        enforce collection of any of the Collateral by suit or otherwise,
and surrender, release or exchange all or any part thereof, or compromise or
extend or renew for any period (whether or not longer than the original period)
any obligations of any nature of any party with respect thereto,

(v)         endorse any checks, drafts, or other writings in any Grantor’s name
to allow collection of the Collateral,

(vi)        take control of any Proceeds of the Collateral, and

(vii)       execute (in the name, place and stead of any Grantor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.

SECTION 6.2. Securities Laws. If the Lender shall determine to exercise its
right to sell all or any of the Collateral that are Capital Securities pursuant
to Section 6.1(a)(iv), each Grantor acknowledges that the Lender may be unable
to effect a public sale or other disposition of the Capital Securities by reason
of certain prohibitions contained in the Securities Act of 1933, as from time to
time amended (the “Securities Act”), federal banking laws, and other applicable
laws, but may be compelled to resort to one or more private sales thereof to a
restricted group of purchasers. Each Grantor agrees that any such private sale
may be at prices and other terms less favorable to the seller than if sold at
public sales and that such private sales shall not solely by reason thereof be
deemed not to have been made in a commercially reasonable manner. The Lender
shall be under no obligation to delay a sale of any of the Capital Securities
for the period





21

--------------------------------------------------------------------------------

 



 

of time necessary to permit the issuer of such securities to register such
securities for public sale under the Securities Act, or such other federal
banking or other applicable laws, even if the issuer would agree to do so.
Subject to the foregoing, the Lender agrees that any sale of the Capital
Securities shall be made in a commercially reasonable manner, and each Grantor
agrees to use its reasonable best efforts to cause the issuer or issuers of the
Capital Securities contemplated to be sold, to execute and deliver, all at the
Grantors’ expense, all such instruments and documents, and to do or cause to be
done all such other acts and things as may be necessary or, in the reasonable
opinion of the Lender, advisable to exempt such Capital Securities from
registration under the provisions of the Securities Act, and to make all
amendments to such instruments and documents which, in the opinion of the
Lender, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. If the Lender shall determine to exercise its
right to sell all or any of the Collateral that are Capital Securities pursuant
to Section 6.1(a)(iv), each Grantor further agrees to use its reasonable best
efforts (a) to cause such issuer or issuers to exempt or comply with the
provisions of the securities or “Blue Sky” laws of any jurisdiction which the
Lender designates and obtain all necessary governmental approvals for the sale
of the Capital Securities, as requested by the Lender; (b) if required, to cause
such issuer or issuers to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) which will
satisfy the provisions of Section 11(a) of the Securities Act; and (c) to do or
cause to be done all such other acts and things as may be necessary to make such
sale of the Collateral or any part thereof valid and binding and in compliance
with applicable law.

SECTION 6.3. Compliance with Restrictions. Each Grantor agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Lender is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable law (including
compliance with such procedures as may restrict the number of prospective
bidders and purchasers, require that such prospective bidders and purchasers
have certain qualifications, and restrict such prospective bidders and
purchasers to Persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and such
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Lender be liable nor accountable to such Grantor for any discount
allowed by the reason of the fact that such Collateral is sold in compliance
with any such limitation or restriction.

SECTION 6.4. Protection of Collateral. The Lender may from time to time, at its
option, perform any act which any Grantor fails to perform after being requested
in writing so to perform (it being understood that no such request need be given
after the occurrence and during the continuance of an Event of Default) and the
Lender may from time to time take any other action which the Lender deems
necessary for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein.





22

--------------------------------------------------------------------------------

 



ARTICLE VII
MISCELLANEOUS PROVISIONS

SECTION 7.1. Loan Document. This Security Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof. Notwithstanding anything
contained herein to contrary, to the extent any provision in this Security
Agreement conflicts with any provision in the Credit Agreement, the terms of the
Credit Agreement shall control.

SECTION 7.2. Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon the Grantors and their successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
the Lender; provided that no Grantor may assign any of its obligations hereunder
without the prior consent of the Lender.

SECTION 7.3. Amendments, etc. No amendment or modification to or waiver of any
provision of this Security Agreement, nor consent to any departure by any
Grantor from its obligations under this Security Agreement, shall in any event
be effective unless the same shall be in writing and signed by the Lender and
the Grantors and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

SECTION 7.4. Notices. All notices and other communications provided for
hereunder shall be delivered or made as provided in Section 10.2 of the Credit
Agreement.

SECTION 7.5. Release of Liens. Upon (a) the Disposition of any Collateral or
Grantor to a Person other than a Grantor or any Subsidiary thereof in accordance
with the Credit Agreement and this Security Agreement or (b) the occurrence of
the Termination Date, the security interest(s) granted herein shall
automatically terminate with respect to (i) such Collateral or Grantor, as the
case may be (in the case of clause (a)) or (ii) all Collateral and Grantors (in
the case of clause (b)). Upon any such Disposition or termination, the Lender
will, at the Grantors’ sole expense, deliver to the Grantors, without any
representations, warranties or recourse of any kind whatsoever, all Collateral
held by the Lender hereunder, and execute and deliver to the Grantors such
documents as the Grantors shall reasonably request to evidence such termination.

SECTION 7.6. Additional Grantors. Upon the execution and delivery by any other
Person of a supplement in the form of Annex I hereto, such Person shall become a
“Grantor” hereunder as of the date of such supplement with the same force and
effect as if it were originally a party to this Security Agreement and named as
a “Grantor” hereunder. The execution and delivery of such supplement shall not
require the consent of any other Grantor hereunder, and the rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Security
Agreement.

SECTION 7.7. No Waiver; Remedies. In addition to, and not in limitation
of Section 2.4, no failure on the part of the Lender to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right





23

--------------------------------------------------------------------------------

 



hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

SECTION 7.8. Section Captions. Section captions used in this Security Agreement
are for convenience of reference only and shall not affect the construction of
this Security Agreement.

SECTION 7.9. Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 7.10. Governing Law, Entire Agreement, etc. THIS SECURITY AGREEMENT AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT
OR ANY OTHER LOAN DOCUMENT CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). This Security Agreement, along with
the other Loan Documents, constitutes the entire understanding among the parties
hereto with respect to the subject matter thereof and supersedes any prior
agreements, written or oral, with respect thereto.

SECTION 7.11. Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS SECURITY
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE LENDER OR ANY GRANTOR IN CONNECTION HEREWITH SHALL
BE BROUGHT AND MAINTAINED IN THE COURTS OF THE BOROUGH OF MANHATTAN IN THE CITY
OF NEW YORK IN THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE LENDER’S OPTION,
IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND. THE LENDER AND EACH GRANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION
10.2 OF THE CREDIT AGREEMENT. THE LENDER AND EACH GRANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE
LENDER OR ANY GRANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS





24

--------------------------------------------------------------------------------

 



(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE
LENDER AND SUCH GRANTOR, EACH ON ITS OWN BEHALF, HEREBY IRREVOCABLY WAIVES TO
THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS SECURITY AGREEMENT.

SECTION 7.12. Counterparts. This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be an original and
all of which shall constitute together but one and the same agreement. This
Security Agreement shall become effective when counterparts hereof executed on
behalf of all of the signatories hereto, shall have been received by the Lender.
Delivery of an executed counterpart of a signature page to this Security
Agreement by email (e.g. “pdf” or “tiff”) or telecopy shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” and words of like import in any Loan
Document shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 7.13. Waiver of Jury Trial. THE LENDER AND EACH GRANTOR HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED
BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS SECURITY
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE LENDER OR ANY GRANTOR IN CONNECTION HEREWITH. EACH
GRANTOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LENDER TO ENTER INTO THE LOAN DOCUMENTS.

[Signature Page Follows]

 



25

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.

 

NATERA, INC.

 

 

 

 

 

By:/s/MatthewRabinowitz

 

 

Name: Matthew Rabinowitz

 

 

Title: Chief Executive Officer

 

 

 

 

 

NATERA INTERNATIONAL, INC.

 

 

 

 

 

By:/s/MatthewRabinowitz

 

 

Name: Matthew Rabinowitz

 

 

Title: Chief Executive Officer

 

 

 

 

 

NSTX, INC.

 

 

 

 

 

By:/s/MatthewRabinowitz

 

 

Name: Matthew Rabinowitz

 

 

Title: Chief Executive Officer

 





Signature Page to Security Agreement

--------------------------------------------------------------------------------

 



 

ORBIMED ROYALTY OPPORTUNITIES II, LP,

 

as the Lender

 

 

 

By OrbiMed Advisors LLC,

 

its investment manager

 

 

 

 

 

By:

/s/Samuel D. Isaly

 

 

Name: Samuel D. Isaly

 

 

Title: Managing Member

 

 

 



Signature Page to Security Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT A
to Security Agreement

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of August 8, 2017 (this “Agreement”),
is made by NATERA, INC., a Delaware corporation (the “Grantor”) in favor of
ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware Limited Partnership, for itself
and as agent for the other parties to which the Grantors may owe any Obligations
(together with its Affiliates, successors, transferees and assignees, the
“Lender”).

W I T N E S S E T H  :

WHEREAS, pursuant to a Credit Agreement, dated as of August 8, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and between Natera, Inc., a Delaware corporation (the “Borrower”) and the
Lender, the Lender has extended a Commitment to make the Loans to the Borrower;

WHEREAS, in connection with the Credit Agreement, the Grantor and its Affiliates
have executed and delivered a Pledge and Security Agreement in favor of the
Lender, dated as of August 8, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Security Agreement”);

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (c) of Section
4.5 of the Security Agreement, the Grantor is required to execute and deliver
this Agreement and to grant to the Lender a continuing security interest in all
of the Grantor’s right, title and interest in and to all of the Patent
Collateral (as defined below) to secure all of the Obligations; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of the
Lender, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

SECTION 2. Grant of Security Interest. The Grantor hereby grants to the Lender,
for its benefit, a continuing security interest in all of the Grantor’s right,
title and interest in and to the following property, whether now or hereafter
existing, owned or acquired by the Grantor, and wherever located (the “Patent
Collateral”):

(a)         all of its Patents throughout the world, including each patent and
patent application referred to in Item A of Schedule I;

 





 

--------------------------------------------------------------------------------

 



(b)         all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the items described in clause
(a); and

(c)         all Proceeds of, and rights associated with, the foregoing
(including licenses, royalties income, payments, claims, damages and Proceeds of
infringement suits) and the right to sue third parties for past, present or
future infringements of any Patent.

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the Lender
in the Patent Collateral with the United States Patent and Trademark Office. The
security interest granted hereby has been granted in furtherance of, and not in
limitation of, the security interest granted to the Lender for its benefit under
the Security Agreement. The Security Agreement (and all rights and remedies of
the Lender thereunder) shall remain in full force and effect in accordance with
its terms.

SECTION 4. Release of Liens. Upon (i) the Disposition of Patent Collateral in
accordance with the Credit Agreement or (ii) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (A) such Patent Collateral (in the case of clause (i)) or (B) all
Patent Collateral (in the case of clause (ii)). Upon any such Disposition or
termination, the Lender will, at the Grantor’s sole expense, deliver to the
Grantor, without any representations, warranties or recourse of any kind
whatsoever, all Patent Collateral held by the Lender hereunder, and execute and
deliver to the Grantor such documents as the Grantor shall reasonably request to
evidence such termination.

SECTION 5. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Lender with respect to the security
interest in the Patent Collateral granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein.

SECTION 6. Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article X thereof.

SECTION 7. Effective. This Agreement shall become effective when a counterpart
hereof executed by the Grantor, shall have been received by the Lender. Delivery
of an executed counterpart of a signature page to this Agreement by email (e.g.
“pdf” or “tiff”) or telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.





2

--------------------------------------------------------------------------------

 



[Signature Page Follows]

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Grantor hereto has caused this Agreement to be duly
executed and delivered by its Authorized Officer as of the date first above
written.

 

NATERA, INC.

 

 

 

 

 

By:/s/MatthewRabinowitz

 

 

Name: Matthew Rabinowitz

 

 

Title: Chief Executive Officer

 

 



Signature Page to Patent Security Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE I
to Patent Security Agreement

Item A. Patents

 

 

 

 

 

 

 

 

 

 

 

Title

Publication No.

Application No.

Filing Date

Country

Status

Patent No

Issue Date

Expiration
Date

Owner

SYSTEM AND METHOD FOR IMPROVING CLINICAL DECISIONS BY AGGREGATING, VALIDATING
AND ANALYSING GENETIC AND PHENOTYPIC DATA

US-2006-

0052945-A1

11/004,274

12/3/2004

US

Issued

8024128

9/20/2011

Dec. 3, 2024

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTIONS

 

2006318425

11/22/2006

Australia

Issued

2006318425

8/15/2013

11/22/2 026

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTION S

 

2013202555

11/22/2006

Australia

Pending

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTIONS

 

2,632,230

11/22/2006

Canada

Pending

 

 

 

Natera

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTION S

101346724

200680049316 .3

11/22/2006

China

Pending

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND DETERMININ G CHROMSOM E
COPY NUMBER

101790731

200880016123 .7

3/17/2008

China

Issued

ZL200880016 123.7

11/6/2013

3/17/2028

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTION S

1960929

06838311.6

11/22/2006

EP

Published

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTION S

 

11175867.8

11/22/2006

EP

Issued

2437191

4/26/2017

11/22/2026

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTION S

3012760

15199388.8

11/22/2006

EP

Published

 

 

 

Natera

 





2

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING GENETIC, PHENTOYPI C
AND CLINICAL DATA TO MAKE PREDICTION S

HK1125195

09102141.5

3/5/2009

Hong Kong

Published

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTION S

 

16112262.8

10/25/2016

Hong Kong

Pending

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTION S

 

2008-542450

11/22/2006

Japan

Issued

6121642

4/7/2017

11/22/2026

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTION S

JP2016- 184429A

2016-117074

11/22/2006

Japan

Published

 

 

 

Natera

METHOD FOR DETERMININ G THE NUMBER OF COPIES OF A CHROMOSO ME IN THE GENOME OF A
TARGET INDIVIDUAL USING GENETIC DATA FROM GENETICALL Y RELATED

US20070184 467A1

11/603,406

11/22/2006

US

Issued

8532930

9/10/2013

Nov. 22, 2026

Natera

 





3

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND DETERMININ G CHROMOSO ME
COPY NUMBER

US20080243 398A1

12/076,348

3/17/2008

US

Issued

8515679

8/20/2013

Mar. 17, 2028

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA FROM TARGET INDIVIDUALS USING
GENETIC DATA FROM GENETICALL Y RELATED INDIVIDUALS

US 2013- 0253369 A1

13/793,133

3/11/2013

US

Issued

9424392

8/23/20 16

Mar. 11, 2033

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA FROM TARGET INDIVIDUALS USING
GENETIC DATA FROM GENETICALL Y RELATED INDIVIDUALS

US 2013- 0252824 A1

13/793,186

3/11/2013

US

Issued

8682592

3/25/2014

Mar. 11, 2033

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND DETERMININ G CHROMOSO ME
COPY NUMBER

US 2014- 0032128 A1

13/949,212

7/23/2013

US

Published

 

 

 

Natera

 





4

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA FROM TARGET INDIVIDUALS USING
GENETIC DATA FROM GENETICALL Y RELATED INDIVIDUALS

US 2014- 0087385 A1

14/092,457

11/27/2013

US

Issued

9430611

8/30/2016

Nov. 27, 2033

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA FROM TARGET INDIVIDUALS USING
GENETIC DATA FROM GENETICALL Y RELATED INDIVIDUALS

US-2016-0298188-A1

15/187,555

6/20/2016

US

Published

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA FROM TARGET INDIVIDUALS USING
GENETIC DATA FROM GENETICALL Y RELATED INDIVIDUALS

2016- 0369345 A1

15/191,197

6/23/2016

US

Published

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA FROM TARGET INDIVIDUALS USING
GENETIC DATA FROM GENETICALL Y RELATED INDIVIDUALS

2017-0029893-A1

15/293,257

10/13/2016

US

Issued

9695477

7/4/2017

10/13/2036

Natera

 





5

--------------------------------------------------------------------------------

 



 

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND DETERMINING CHROMOSO ME
COPY NUMBER

 

15/413,200

1/23/2017

US

Pending

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND DETERMININ G CHROMOSO ME
COPY NUMBER

US-2017-0166971-A1

15/446,778

3/1/2017

US

Published

 

 

 

Natera

METHODS FOR ALLELE CALLING AND PLOIDY CALLING

 

2016200643

2/2/2016

Australia

Pending

 

 

 

Natera

METHODS FOR ALLELE CALLING AND PLOIDY CALLING

 

2,731,991

8/4/2009

Canada

Pending

 

 

 

Natera

METHODS FOR ALLELE CALLING AND PLOIDY CALLING

CN102171565A

200980139431 .3

8/4/2009

China

Issued

ZL200980139 431.3

4/29/2015

8/4/2029

Natera

METHODS FOR ALLELE CALLING AND PLOIDY CALLING

CN104732118 A

CN201510180 799.1

8/4/2009

China

Pending

 

 

 

Natera

METHODS FOR ALLELE CALLING AND PLOIDY CALLING

 

09805452.1

8/4/2009

EP

Issued

2321642

1/11/2017

8/4/2029

Natera

METHODS FOR ALLELE CALLING AND PLOIDY CALLING

HK1159248

11113782.2

12/21/2011

Hong Kong

Issued

HK1159248

1/15/2016

12/21/2031

Natera

METHODS FOR ALLELE CALLING AND PLOIDY CALLING

US2013- 0225422 A1

13/846,111

3/18/2013

US

Issued

9639657

5/2/2017

Mar. 18, 2033

Natera

METHODS FOR ALLELE CALLING AND PLOIDY CALLING

2016-0371432 A1

15/257,836

9/6/2016

US

Published

 

 

 

Natera

 

 





6

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

 

2011255641

5/18/2011

Australia

Pending

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

 

2015252046

5/18/2011

Australia

Pending

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

 

2011358564

11/18/2 011

Australia

Pending

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PATERNITY TESTING

 

2011348100

12/22/2011

Australia

Issued


2011348100

12/8/2016

12/22/2031

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIO NS

 

2012385961

11/21/2012

Australia

Issued


2012385961

7/13/2017

11/21/2032

Natera

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

 

2,774,252

9/30/2010

Canada

Pending

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

 

2,798,758

5/18/2011

Canada

Pending

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

 

2,824,387

11/18/2011

Canada

Pending

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PATERNITY TESTING

 

2,821,906

12/22/2011

Canada

Pending

 

 

 

Natera

 

--------------------------------------------------------------------------------

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.





7

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIO NS

 

2,877,493

11/21/2012

Canada

Pending

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

102597266

201080048121 .3

9/30/2010

China

Pending

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

 

201180069972 .0

11/18/2011

China

Pending

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PATERNITY TESTING

CN103608466

201180068305 .0

12/22/2 011

China

Published

 

 

 

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIO NS

CN10468506 4

201280075224 .8

11/21/2012

China

Pending

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

 

10821214.3

9/30/2010

EP

Allowed

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

2854056

14198110.0

9/30/2010

EP

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

2572003

11784180.9

5/18/2011

EP

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

2854057

14198470.8

5/18/2011

EP

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

2673729

11858061.2

11/18/2011

EP

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

EP2902500

14195468.5

11/18/2011

EP

Issued


2902500

1/11/2017

11/18/2031

Natera

 





8

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

METHODS FOR NON- INVASIVE PRENATAL PATERNITY TESTING

EP2656263 (A2)

11851621.0

12/22/2011

EP

Published

 

 

 

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIO NS

2847347

12881774.9

11/21/2012

EP

Issued


2847347

3/22/2017

11/21/2032

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

EP3187597A 1

17150875.7

1/10/20 17

EP

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

HK1173193

13100216.3

1/7/2013

Hong Kong

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

1193173

14105490.8

11/18/2011

Hong Kong

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PATERNITY TESTING

HK1195104

14108417.2

12/22/2011

Hong Kong

Pending

 

 

 

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIO NS

 

15109182.2

9/16/2015

Hong Kong

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

1208939A

15109615.9

9/30/2015

Hong Kong

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

1208940A

15109616.8

9/30/2015

Hong Kong

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

1208941A

15109617.7

9/30/2015

Hong Kong

Published

 

 

 

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIO NS

1211058

15111834.0

12/2/2015

Hong Kong

Published

 

 

 

Natera

 





9

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

METHODS AND COMPOSITIO NS FOR REDUCING GENETIC LIBRARY CONTAMINA TION

1212401A

15112589.5

12/22/2015

Hong Kong

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

1213600A

16101401.3

2/5/2016

Hong Kong

Published

 

 

 

Natera

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

 

6584/DELNP/2 013

11/18/2011

India

Pending

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PATERNITY TESTING

6496/DELNP/ 2013 A

6496/DELNP/2 013

12/22/2011

India

Published

 

 

 

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIO NS

18/DELNP/20 15

18/DELNP/201 5

11/21/2012

India

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

 

2013-553423

11/18/2011

Japan

Allowed

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PATERNITY TESTING

 

2013-546434

12/22/2011

Japan

Pending

 

 

 

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIO NS

2015-526073

2015-524243

11/21/2012

Japan

Pending

 

 

 

Natera

 

--------------------------------------------------------------------------------

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 





10

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIO NS

KR20150038 216 (A)

10-2015-7004509

11/21/2012

Korea

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

WO2012/108920

2013141237

11/18/2011

Russia

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PATERNITY TESTING

 

2013133413

12/22/2011

Russia

Issued

2620959

5/30/2017

12/22/2031

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIO NS

WO2014/018080

2014152883

11/21/2012

Russia

Published

 

 

 

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIO NS

 

11201408813V

11/21/2012

Singapore

Issued

11201408813 V

5/25/2017

11/21/2032

Natera

Methods for Non-Invasive Prenatal Ploidy Calling

US 2011- 0288780 A1

13/110,685

5/18/2011

US

Issued

8825412

9/2/2014

5/18/2031

Natera

Methods for Non-Invasive Prenatal Ploidy Calling

US 2012- 0270212 A1

13/300,235

11/18/2011

US

Pending

 

 

 

Natera

Methods for Non-Invasive Prenatal Paternity Testing

US 2012- 0122701 A1

13/335,043

12/22/2011

US

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

US 2013- 0178373 A1

13/791,397

3/8/2013

US

Issued

9163282

10/20/2015

Mar. 8,2033

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

US 2014- 0154682 A1

14/080,656

11/14/2013

US

Issued

9228234

1/5/2016

Nov.14,2033

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

US 2014- 0100134 A1

14/100,928

12/9/2013

US

Issued

8949036

2/3/2015

Dec. 9,2033

Natera

 





11

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

 

14/179,399

2/12/2014

US

Pending

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

US-2014-0336060-A1

14/446,232

7/29/2014

US

Issued

9334541

5/10/2016

Jul. 29, 2034

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

US-2015-0051087-A1

14/532,666

11/4/2014

US

Published

 

 

 

Natera

Methods for Non-Invasive Prenatal Ploidy Calling

US-2016-0024564-A1

14/866,223

9/25/2015

US

Published

 

 

 

Natera

Highly Multiplex PCR Methods and Compositions

US-2017-0051355-A1

14/877,925

10/7/2015

US

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

US 2016- 0171152 A1

14/983,128

12/29/2015

US

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

US-2016-0357904-A1

15/243,915

8/22/2016

US

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

2016- 0369346 A1

15/252,795

8/31/2016

US

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

US-2017-0011166-A1

15/273,332

9/22/2016

US

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

2017-0076038-A1

15/343,003

11/3/2016

US

Published

 

 

 

Natera

METHODS FOR NON- INVASIVE PRENATAL PLOIDY CALLING

 

15/586,013

5/3/2017

US

Pending

 

 

 

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIO NS

 

2015/00302

11/21/2012

South Africa

Allowed

 

 

 

Natera

 





12

--------------------------------------------------------------------------------

 



Method for Non-Invasive Prenatal Testing Using Parental Mosaicism Data

 

15/433,950

2/15/2017

US

Pending

 

 

 

Natera

METHODS OF USING LOW FETAL FRACTION DETECTION

WO 2015/026967

PCT/US2014/0 51926

8/20/2014

PCT

Published

 

 

 

Natera

CELL FREE DNA DIAGNOSTIC TESTING STANDARDS

US 2015- 0147815 A1

14/498,629

9/26/2014

US

Issued

9499870

11/22/2016

Sept. 26, 2034

Natera

CELL FREE DNA DIAGNOSTIC TESTING STANDARDS

US-2016- 0244838-A1

14/996,097

1/14/2016

US

Published

 

 

 

Natera

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

DETECTING MUTATIONS AND PLOIDY IN CHROMOSO MAL SEGMENTS

 

2015249846

10/21/2016

Australia

Pending

 

 

 

Natera

DETECTING MUTATIONS AND PLOIDY IN CHROMOSO MAL SEGMENTS

 

2,945,962

4/21/2015

Canada

Pending

 

 

 

Natera

DETECTING MUTATIONS AND PLOIDY IN CHROMOSO MAL SEGMENTS

CN 106460070

201580033190 .x

12/20/2016

China

Published

 

 

 

Natera

DETECTING MUTATIONS AND PLOIDY IN CHROMOSO MAL SEGMENTS

3134541

15718754.3

10/20/2016

EP

Pending

 

 

 

Natera

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

DETECTING MUTATIONS AND PLOIDY IN CHROMOSO MAL SEGMENTS

 

201617038186

11/8/2016

India

Pending

 

 

 

Natera

 

--------------------------------------------------------------------------------

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.





13

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

DETECTING MUTATIONS AND PLOIDY IN CHROMOSO MAL SEGMENTS

 

2016-563812

4/21/2015

Japan

Pending

 

 

 

Natera

DETECTING MUTATIONS AND PLOIDY IN CHROMOSO MAL SEGMENTS

WO2015/164432

2016141308

10/20/2016

Russia

Published

 

 

 

Natera

METHODS FOR SIMULTANE OUS AMPLIFICATI ON OF TARGET LOCI

US-2015-0322507-A1

14/538,982

11/24/2014

US

Issued

9677118

6/13/2017

Nov.24,2034

Natera

DETECTING MUTATIONS AND PLOIDY IN CHROMOSO MAL SEGMENTS

US-2017-0107576-A1

14/692,703

4/21/2015

US

Published

 

 

 

Natera

DETECTING CANCER MUTATIONS AND ANEUPLOID Y IN CHROMOSO MAL SEGMENTS

US-2016-0333416-A1

14/882,763

10/14/2015

US

Published

 

 

 

Natera

METHODS FOR SIMULTANE OUS AMPLIFICATI ON OF TARGET LOCI

2016- 0369333 A1

14/918,544

10/20/2015

US

Published

 

 

 

Natera

METHODS FOR SIMULTANE OUS AMPLIFICATI ON OF TARGET LOCI

US-2017-0145474-A1

15/336,630

10/27/2016

US

Published

 

 

 

Natera

DETECTING MUTATIONS AND PLOIDY IN CHROMOSO MAL SEGMENTS

WO2015/164432

PCT/US2015/0 26957

4/21/2015

PCT

Published

 

 

 

Natera

METHODS AND COMPOSITIO NS FOR DETERMININ G PLOIDY

WO2016/183106

PCT/US2016/0 31686

5/10/2016

PCT

Pending

 

 

 

Natera

 





14

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

SYSTEMS AND METHODS FOR DETERMININ G ANEUPLOID Y RISK USING SAMPLE FETAL
FRACTION

2016- 0371428 A1

15/186,774

6/20/2016

US

Published

 

 

 

Natera

COMPOSITIO NS AND METHODS FOR DETECTION OF NUCLEIC ACID MUTATIONS

 

62/357,847

7/1/2016

US

Pending

 

 

 

Natera

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

METHODS FOR LUNG CANCER DETECTION

 

PCT/US2017/028013

4/17/2017

PCT

Pending

 

 

 

Natera/ UCLBusine ss,PLC

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

METHODS FOR CHARACTER IZING COPY NUMBER VARIATION USING PROXIMITY- LITIGATION
SEQUENCIN G

 

62/404,176

10/4/2016

US

Pending

 

 

 

Natera

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

 

--------------------------------------------------------------------------------

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

 



15

--------------------------------------------------------------------------------

 

 

EXHIBIT B
to Security Agreement

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of August 8, 2017 (this “Agreement”)
, is made by NATERA, INC., a Delaware corporation (the “Grantor”) in favor of
ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware Limited Partnership, for itself
and as agent for the other parties to which the Grantors may owe any Obligations
(together with its Affiliates, successors, transferees and assignees, the
“Lender”).

W I T N E S S E T H  :

WHEREAS, pursuant to a Credit Agreement, dated as of August 8, 2017 (as amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and between Natera, Inc., a Delaware corporation (the “Borrower”) and the
Lender, the Lender has extended a Commitment to make the Loans to the Borrower;

WHEREAS, in connection with the Credit Agreement, the Grantor and its Affiliates
have executed and delivered a Pledge and Security Agreement in favor of the
Lender, dated as of August 8, 2017 (as amended, supplemented, or otherwise
modified from time to time, the “Security Agreement”);

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (c) of Section
4.5 of the Security Agreement, the Grantor is required to execute and deliver
this Agreement and to grant to the Lender a continuing security interest in all
of the Grantor’s right, title and interest in and to all of the Trademark
Collateral (as defined below) to secure all of the Obligations; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of the
Lender, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

SECTION 2. Grant of Security Interest. The Grantor hereby grants to the Lender,
for its benefit, a continuing security interest in all of the Grantor’s right,
title and interest in and to the following property, whether now or hereafter
existing, owned or acquired by the Grantor, and wherever located (the “Trademark
Collateral”):

(a)         (i) all of the Grantor’s Trademarks now existing or hereafter
adopted or acquired including those referred to in Item A of Schedule I, whether
currently in use or not, all registrations and recordings thereof and all
applications in connection therewith, whether pending or filed, including
registrations, recordings and applications in the

 





 

--------------------------------------------------------------------------------

 



 

United States Patent and Trademark Office or in any office or agency of the
United States of America, or any State thereof or any other country or political
subdivision thereof or otherwise, and all common-law rights relating to the
foregoing, and (ii) the right to obtain all reissues, extensions or renewals of
the foregoing;

(b)      all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clause (a);

(c)         the right to sue third parties for past, present and future
infringements of any Trademark Collateral described in clause (a); and

(d)         all Proceeds of, and rights associated with, the foregoing,
including any claim by the Grantor against third parties for past, present or
future infringement or dilution of any Trademark or Trademark registration, or
for any injury to the goodwill associated with the use of any such Trademark and
all rights corresponding thereto throughout the world;

except that notwithstanding the foregoing, “Trademark Collateral” shall not
include any trademark applications filed in the United States Patent and
Trademark Office on the basis of the Grantor’s “intent to use” such trademark,
unless and until acceptable evidence of use of the Trademark has been filed with
the United States Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.), to the extent that
granting a Lien in such Trademark application prior to such filing would
adversely affect the enforceability or validity of such Trademark application.

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the Lender
in the Trademark Collateral with the United States Patent and Trademark Office.
The security interest granted hereby has been granted in furtherance of, and not
in limitation of, the security interest granted to the Lender for its benefit
under the Security Agreement. The Security Agreement (and all rights and
remedies of the Lender thereunder) shall remain in full force and effect in
accordance with its terms.

SECTION 4. Release of Liens. Upon (i) the Disposition of Trademark Collateral in
accordance with the Credit Agreement or (ii) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (A) such Trademark Collateral (in the case of clause (i)) or (B) all
Trademark Collateral (in the case of clause (ii)). Upon any such Disposition or
termination, the Lender will, at the Grantor’s sole expense, deliver to the
Grantor, without any representations, warranties or recourse of any kind
whatsoever, all Trademark Collateral held by the Lender hereunder, and execute
and deliver to the Grantor such documents as the Grantor shall reasonably
request to evidence such termination.

SECTION 5. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Lender with respect to the security
interest in the Trademark Collateral granted hereby are more fully set forth in
the Security Agreement, the





2

--------------------------------------------------------------------------------

 



terms and provisions of which (including the remedies provided for therein) are
incorporated by reference herein as if fully set forth herein.

SECTION 6. Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article X thereof.

SECTION 7. Effective. This Agreement shall become effective when a counterpart
hereof executed by the Grantor, shall have been received by the Lender. Delivery
of an executed counterpart of a signature page to this Agreement by email (e.g.
“pdf” or “tiff”) or telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

[Signature Page Follows]

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Grantor hereto has caused this Agreement to be duly
executed and delivered by Authorized Officer as of the date first above written.

 

 

NATERA, INC.

 

 

 

By:/s/MatthewRabinowitz

 

 

Name: Matthew Rabinowitz

 

 

Title: Chief Executive Officer

 

 

 



Signature Page to Trademark Security Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE I
to Trademark Security Agreement

Item A. Trademarks

Registered Trademarks

Country

Mark

Registration No.

Registration Date

Argentina

NATERA

2793701

Mar-23-2016

Argentina

NATERA

2793702

Mar-23-2016

Argentina

NATERA

2793700

Mar-23-2016

Argentina

PANORAMA

2662678

Jul-11-2014

Australia

NATERA

1494690

Jun-05-2012

Australia

PANORAMA

1555711

May-08-2013

Australia

POWERED BY SNPS

1628725

Jun-17-2014

Brazil

NATERA

840152671

Jun-30-2015

Brazil

PANORAMA

840509707

Feb-02-2016

Brazil

PANORAMA

840509723

Feb-02-2016

Canada

NATERA

TMA904282

May-22-2015

Canada

PANORAMA

TMA936551

May-02-2016

Canada

POWERED BY SNPS

TMA909952

Jul-30-2015

China

NATERA

11022636

Aug-14-2015

China

NATERA

11022635

Jan-07-2014

China

PANORAMA

12552423

Oct-07-2014

China

PANORAMA

12552422

Mar-14-2015

European Community

CONSTELLATION

014052708

Sep-14-2015

European Community

NATERA

10930469

Oct-30-2012

European Community

PANORAMA

011801297

Oct-03-2013

European Community

POWERED BY SNPS

013001037

Nov-07-2014

Hong Kong

PANORAMA

303405014AB

Apr-15-2016

Israel

NATERA

274532

Apr-06-2017

Israel

PANORAMA

255562

Jul-02-2015

Japan

NATERA

5521348

Sep-14-2012

Japan

PANORAMA

5717619

Nov-14-2014

Republic of Korea

NATERA

41-0392401

Mar-27-2017

Republic of Korea

PANORAMA

450051329

Sep-30-2014

Malaysia

NATERA

201505822

May-26-2015

Malaysia

NATERA

2015058021

Jan-20-2017

Malaysia

PANORAMA

2015057528

Apr-08-2016

Malaysia

PANORAMA

2015057530

Apr-15-2016

Mexico

NATERA

1663298

Aug-11-2016

Mexico

NATERA

1582345

Oct-20-2015

Mexico

PANORAMA

1444991

Mar-31-2014

Peru

NATERA

00011277

Aug-07-2015

 





 

--------------------------------------------------------------------------------

 



 

Peru

PANORAMA

79720

Dec-18-2013

Russian Federation

NATERA

506143

Feb-11-2014

Russian Federation

PANORAMA

518969

Jul-29-2014

Singapore

NATERA

40201508229Q

May-15-2015

Singapore

PANORAMA

40201508236X

May-15-2015

South Africa

PANORAMA

2013/12156

Mar-31-2016

South Africa

PANORAMA

2013/12155

Mar-31-2016

Switzerland

NATERA

678959

Oct-09-2015

Switzerland

PANORAMA

675238

Jul-07-2015

United States of America

ANORA

4782949

Jul-28-2015

United States of America

NATERA

4203883

Sep-04-2012

United States of America

PANORAMA

4846375

Nov-03-2015

United States of America

PANORAMA

4795748

Aug-18-2015

United States of America

POWERED BY SNPS

4683645

Feb-10-2015

United States of America

PRENATUS

4377165

Jul-30-2013

United States of America

SPECTRUM

4804768

Sep-01-2015

 

Pending Trademark Applications

Country

Trademark

Application No.

Application Date

Brazil

NATERA

840152647

Jun-05-2012

Canada

EVERCORD

1826662

Mar-10-2017

Hong Kong

NATERA

303405023

May-12-2015

India

NATERA

2343007

Jun-05-2012

India

PANORAMA

2527919

May-09-2013

South Africa

NATERA

2015/12170

May-12-2015

South Africa

NATERA

2015/12169

May-12-2015

Thailand

NATERA

991350

Jun-23-2015

Thailand

NATERA

991349

Jun-23-2015

Thailand

PANORAMA

991352

Jun-23-2015

Thailand

PANORAMA

991351

Jun-23-2015

United States of America

CONSTELLATION

86/634580

May-19-2015

United States of America

EVERCORD

87/193621

Oct-05-2016

United States of America

NATERA

87/472240

Jun-01-2017

 

 



2

--------------------------------------------------------------------------------

 

 

EXHIBIT C
to Security Agreement

COPYRIGHT SECURITY AGREEMENT

Not Applicable.

 

 

 



 

--------------------------------------------------------------------------------

 

 

ANNEX I
to Security Agreement

SUPPLEMENT TO
PLEDGE AND SECURITY AGREEMENT

This SUPPLEMENT, dated as of                         ___, _____ (this
“Supplement”), is to the Pledge and Security Agreement, dated as of August 8,
2017 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Security Agreement”), among the Grantors (such term, and
other terms used in this Supplement, to have the meanings set forth in Article I
of the Security Agreement) from time to time party thereto, in favor of ORBIMED
ROYALTY OPPORTUNITIES II, LP, a Delaware Limited Partnership (together with its
Affiliates, successors, transferees and assignees, the “Lender”).

W I T N E S S E T H  :

WHEREAS, pursuant to a Credit Agreement, dated as of August 8, 2017 (as amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and between Natera, Inc., a Delaware corporation (the “Borrower”) and the
Lender, the Lender has extended a Commitment to make the Loans to the Borrower;

WHEREAS, pursuant to the provisions of Section 7.6 of the Security Agreement,
each of the undersigned is becoming a Grantor under the Security Agreement; and

WHEREAS, each of the undersigned desires to become a “Grantor” under the
Security Agreement in order to induce the Lender to continue to extend Loans
under the Credit Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of the Lender, as follows.

SECTION 1. Party to Security Agreement, etc. In accordance with the terms of the
Security Agreement, by its signature below, each of the undersigned hereby
irrevocably agrees to become a Grantor under the Security Agreement with the
same force and effect as if it were an original signatory thereto and each of
the undersigned hereby (a) agrees to be bound by and comply with all of the
terms and provisions of the Security Agreement applicable to it as a Grantor and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct as of the date hereof, unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date. In furtherance
of the foregoing, each reference to a “Grantor” and/or “Grantors” in the
Security Agreement shall be deemed to include each of the undersigned. Each of
the undersigned Grantors hereby authorizes the Lender to file financing
statements describing as the collateral covered thereby “all of the debtor’s
personal property or assets, whether now owned or hereafter acquired” or words
to that effect, notwithstanding that such wording may be broader in scope than
the Collateral described in the Security Agreement.





 

--------------------------------------------------------------------------------

 



SECTION 2. Schedules. Each of the undersigned Grantors hereby authorizes the
Lender to add the information set forth on the Schedules to this Supplement to
the correlative Schedules attached to the Security Agreement.

SECTION 3. Representations. Each of the undersigned Grantors hereby represents
and warrants that this Supplement has been duly authorized, executed and
delivered by it and that this Supplement and the Security Agreement constitute
its legal, valid and binding obligation, enforceable against it in accordance
with its terms.

SECTION 4. Full Force of Security Agreement. Except as expressly supplemented
hereby, the Security Agreement shall remain in full force and effect in
accordance with its terms.

SECTION 5. Severability. Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Supplement or the Security
Agreement.

SECTION 6. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY DOCUMENT CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK). This Supplement, along with the other Loan Documents, constitutes
the entire understanding among the parties hereto with respect to the subject
matter thereof and supersedes any prior agreements, written or oral, with
respect thereto.

SECTION 7. Effective. This Supplement shall become effective when a counterpart
hereof executed by the Grantor shall have been received by the Lender. Delivery
of an executed counterpart of a signature page to this Agreement by email (e.g.
“pdf” or “tiff”) or telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

[Signature Page Follows]

 

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has caused this Supplement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

[NAME OF ADDITIONAL SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ADDITIONAL SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 



Signature Page to Security Agreement Supplement

--------------------------------------------------------------------------------

 

 

[COPY SCHEDULES FROM SECURITY AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE I
to Pledge and Security Agreement

 

 

 

Interest:

Natera, Inc.

[*] common stock issued and outstanding of Natera International, Inc.

Natera, Inc.

[*] common stock issued and outstanding of NSTX, Inc.

 

SCHEDULE II
to Pledge and Security Agreement

Item A. Location of each Grantor.

 

 

 

Name of Grantor:

Location for purposes of UCC:

Address:

Natera, Inc.

Delaware

201 Industrial Road, Suite 410
San Carlos, CA 94070

Natera

International, Inc.

Delaware

201 Industrial Road, Suite 410
San Carlos, CA 94070

NSTX, Inc.

Delaware

13011 McCallen Pass, Build. A, Suite 100
Austin, TX 78753

 

Item B. [Reserved]

Item C. Trade names.

 

 

Name of Grantor:

Trade Names:

Natera, Inc.

Natera

Natera International, Inc.

Natera, Natera International

NSTX, Inc.

NSTX

 

Item D. Merger or other corporate reorganization.

None.

Item E. Grantor's federal taxpayer ID numbers.

 

 

Name of Grantor:

Taxpayer ID numbers:

Natera, Inc.

[*]

 

--------------------------------------------------------------------------------

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT
TO THE OMITTED PORTIONS.





 

--------------------------------------------------------------------------------

 



 

Natera International, Inc.
NSTX, Inc.

[*]
[*]

 

Item F. Government Contracts.

[See Attached]

 

--------------------------------------------------------------------------------

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT
TO THE OMITTED PORTIONS.

 





 

--------------------------------------------------------------------------------

 



 

Item G. Deposit Accounts, Securities Accounts and Commodities Accounts.

Name of Grantor:

Description of Deposit Accounts, Securities Accounts and Commodities Accounts:

[*]

[*]

[*]

[*]

[*]

[*]

 

Item H. Letter of Credit Rights.

None.

Item I. Commercial Tort Claims.

None.

Item J. Pledged Notes.

Name of Grantor:

Description of Pledged Notes:

Natera, Inc

None.

Natera International, Inc.

None.

NSTX, Inc.

None.

 

 

 

--------------------------------------------------------------------------------

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT
TO THE OMITTED PORTIONS.

 



 

--------------------------------------------------------------------------------

 

 

SCHEDULE III
to Pledge and Security Agreement

Item A. Patents

Title

Publication No.

Application No.

Filing
Date

Country

Status

Patent No

Issue Date

Expiration Date

Owner

SYSTEM AND METHOD FOR IMPROVING CLINICAL DECISIONS BY AGGREGATING, VALIDATING
AND ANALYSING GENETIC AND PHENOTYPIC DATA

US-2006-0052945- A1

11/004,274

12/3/2004

US

Issued

8024128

9/20/2011

Dec. 3, 2024

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTIONS

 

2006318425

11/22/2006

Australia

Issued

2006318425

8/15/2013

11/22/2026

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTIONS

 

2013202555

11/22/2006

Australia

Pending

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTIONS

 

2,632,230

11/22/2006

Canada

Pending

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTIONS

101346724

200680049316.3

11/22/2006

China

Pending

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND DETERMINING CHROMSOME COPY
NUMBER

101790731

200880016123.7

3/17/2008

China

Issued

ZL200880016123.7

11/6/2013

3/17/2028

Natera

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTIONS

1960929

06838311.6

11/22/2006

EP

Published

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTIONS

 

11175867.8

11/22/2006

EP

Issued

2437191

4/26/2017

11/22/2026

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTIONS

3012760

15199388.8

11/22/2006

EP

Published

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING GENETIC, PHENTOYPIC
AND CLINICAL DATA TO MAKE PREDICTIONS

HK1125195

09102141.5

3/5/2009

Hong
Kong

Published

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTIONS

 

16112262.8

10/25/2016

Hong
Kong

Pending

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTIONS

 

2008-542450

11/22/2006

Japan

Issued

6121642

4/7/2017

11/22/2026

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND USING DATA TO MAKE
PREDICTIONS

JP2016-184429A

2016-117074

11/22/2006

Japan

Published

 

 

 

Natera

 





 

--------------------------------------------------------------------------------

 



 

METHOD FOR DETERMINING THE NUMBER OF COPIES OF A CHROMOSOME IN THE GENOME OF A
TARGET INDIVIDUAL USING GENETIC DATA FROM GENETICALLY RELATED

US20070184467A1

11/603,406

11/22/2006

US

Issued

8532930

9/10/2013

Nov. 22, 2026

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND DETERMINING CHROMOSOME
COPY NUMBER

US20080243398A1

12/076,348

3/17/2008

US

Issued

8515679

8/20/2013

Mar. 17, 2028

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA FROM TARGET INDIVIDUALS USING
GENETIC DATA FROM GENETICALLY RELATED INDIVIDUALS

US 2013-0253369 A1

13/793,133

3/11/2013

US

Issued

9424392

8/23/2016

Mar. 11, 2033

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA FROM TARGET INDIVIDUALS USING
GENETIC DATA FROM GENETICALLY RELATED INDIVIDUALS

US 2013-0252824 A1

13/793,186

3/11/2013

US

Issued

8682592

3/25/2014

Mar. 11, 2033

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND DETERMINING CHROMOSOME
COPY NUMBER

US 2014-0032128 A1

13/949,212

7/23/2013

US

Published

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA FROM TARGET INDIVIDUALS USING
GENETIC DATA FROM GENETICALLY RELATED INDIVIDUALS

US 2014-0087385 A1

14/092,457

11/27/2013

US

Issued

9430611

8/30/2016

Nov. 27, 2033

Natera

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA FROM TARGET INDIVIDUALS USING
GENETIC DATA FROM GENETICALLY RELATED INDIVIDUALS

US-2016-0298188- A1

15/187,555

6/20/2016

US

Published

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA FROM TARGET INDIVIDUALS USING
GENETIC DATA FROM GENETICALLY RELATED INDIVIDUALS

2016-0369345 A1

15/191,197

6/23/2016

US

Published

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA FROM TARGET INDIVIDUALS USING
GENETIC DATA FROM GENETICALLY RELATED INDIVIDUALS

2017-0029893-A1

15/293,257

10/13/2016

US

Issued

9695477

7/4/2017

10/13/2036

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND DETERMINING CHROMOSOME
COPY NUMBER

 

15/413,200

1/23/2017

US

Pending

 

 

 

Natera

SYSTEM AND METHOD FOR CLEANING NOISY GENETIC DATA AND DETERMINING CHROMOSOME
COPY NUMBER

US-2017-0166971- A1

15/446,778

3/1/2017

US

Published

 

 

 

Natera

METHODS FOR ALLELE CALLING AND PLOIDY CALLING

 

2016200643

2/2/2016

Australia

Pending

 

 

 

Natera

METHODS FOR ALLELE CALLING AND PLOIDY CALLING

 

2,731,991

8/4/2009

Canada

Pending

 

 

 

Natera

METHODS FOR ALLELE CALLING AND PLOIDY CALLING

CN 102171565A

200980139431.3

8/4/2009

China

Issued

ZL200980139431.3

4/29/2015

8/4/2029

Natera

METHODS FOR ALLELE CALLING AND PLOIDY CALLING

CN 104732118 A

CN201510180799.1

8/4/2009

China

Pending

 

 

 

Natera

 





 

--------------------------------------------------------------------------------

 



METHODS FOR ALLELE CALLING AND PLOIDY CALLING

 

09805452.1

8/4/2009

EP

Issued

2321642

1/11/2017

8/4/2029

Natera

METHODS FOR ALLELE CALLING AND PLOIDY CALLING

HK1159248

11113782.2

12/21/2011

Hong
Kong

Issued

HK1159248

1/15/2016

12/21/2031

Natera

METHODS FOR ALLELE CALLING AND PLOIDY CALLING

US 2013-0225422 A1

13/846,111

3/18/2013

US

Issued

9639657

5/2/2017

Mar. 18, 2033

Natera

METHODS FOR ALLELE CALLING AND PLOIDY CALLING

2016-0371432 A1

15/257,836

9/6/2016

US

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

 

2011255641

5/18/2011

Australia

Pending

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

 

2015252046

5/18/2011

Australia

Pending

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

 

2011358564

11/18/2011

Australia

Pending

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PATERNITY TESTING

 

2011348100

12/22/2011

Australia

Issued

2011348100

12/8/2016

12/22/2031

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIONS

 

2012385961

11/21/2012

Australia

Issued

2012385961

7/13/2017

11/21/2032

Natera

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

 

2,774,252

9/30/2010

Canada

Pending

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

 

2,798,758

5/18/2011

Canada

Pending

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

 

2,824,387

11/18/2011

Canada

Pending

 

 

 

Natera

 

 

--------------------------------------------------------------------------------

*CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 





 

--------------------------------------------------------------------------------

 



 

METHODS FOR NON-INVASIVE PRENATAL PATERNITY TESTING

 

2,821,906

12/22/2011

Canada

Pending

 

 

 

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIONS

 

2,877,493

11/21/2012

Canada

Pending

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

102597266

201080048121.3

9/30/2010

China

Pending

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

 

201180069972.0

11/18/2011

China

Pending

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PATERNITY TESTING

CN 103608466

201180068305.0

12/22/2011

China

Published

 

 

 

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIONS

CN104685064

201280075224.8

11/21/2012

China

Pending

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

 

10821214.3

9/30/2010

EP

Allowed

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

2854056

14198110.0

9/30/2010

EP

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

2572003

11784180.9

5/18/2011

EP

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

2854057

14198470.8

5/18/2011

EP

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

2673729

11858061.2

11/18/2011

EP

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

EP2902500

14195468.5

11/18/2011

EP

Issued

2902500

1/11/2017

11/18/2031

Natera

METHODS FOR NON-INVASIVE PRENATAL PATERNITY TESTING

EP2656263 (A2)

11851621.0

12/22/2011

EP

Published

 

 

 

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIONS

2847347

12881774.9

11/21/2012

EP

Issued

2847347

3/22/2017

11/21/2032

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

EP3187597A1

17150875.7

1/10/2017

EP

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

HK1173193

13100216.3

1/7/2013

Hong Kong

Published

 

 

 

Natera

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

1193173

14105490.8

11/18/2011

Hong
Kong

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PATERNITY TESTING

HK1195104

14108417.2

12/22/2011

Hong
Kong

Pending

 

 

 

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIONS

 

15109182.2

9/16/2015

Hong
Kong

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

1208939A

15109615.9

9/30/2015

Hong
Kong

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

1208940A

15109616.8

9/30/2015

Hong
Kong

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

1208941A

15109617.7

9/30/2015

Hong
Kong

Published

 

 

 

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIONS

1211058

15111834.0

12/2/2015

Hong
Kong

Published

 

 

 

Natera

METHODS AND COMPOSITIONS FOR REDUCING GENETIC LIBRARY CONTAMINATION

1212401A

15112589.5

12/22/2015

Hong
Kong

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

1213600A

16101401.3

2/5/2016

Hong
Kong

Published

 

 

 

Natera

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

 

6584/DELNP/2013

11/18/2011

India

Pending

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PATERNITY TESTING

6496/DELNP/2013 A

6496/DELNP/2013

12/22/2011

India

Published

 

 

 

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIONS

18/DELNP/2015

18/DELNP/2015

11/21/2012

India

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

 

2013-553423

11/18/2011

Japan

Allowed

 

 

 

Natera

 

--------------------------------------------------------------------------------

*CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

METHODS FOR NON-INVASIVE PRENATAL PATERNITY TESTING

 

2013-546434

12/22/2011

Japan

Pending

 

 

 

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIONS

2015-526073

2015-524243

11/21/2012

Japan

Pending

 

 

 

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIONS

KR20150038216 (A)

10-2015-7004509

11/21/2012

Korea

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

WO 2012/108920

2013141237

11/18/2011

Russia

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PATERNITY TESTING

 

2013133413

12/22/2011

Russia

Issued

2620959

5/30/2017

12/22/2031

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIONS

WO 2014/018080

2014152883

11/21/2012

Russia

Published

 

 

 

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIONS

 

11201408813V

11/21/2012

Singapore

Issued

11201408813V

5/25/2017

11/21/2032

Natera

Methods for Non-Invasive Prenatal Ploidy Calling

US 2011-0288780 A1

13/110,685

5/18/2011

US

Issued

8825412

9/2/2014

5/18/2031

Natera

Methods for Non-Invasive Prenatal Ploidy Calling

US 2012-0270212 A1

13/300,235

11/18/2011

US

Pending

 

 

 

Natera

Methods for Non-Invasive Prenatal Paternity Testing

US 2012-0122701 A1

13/335,043

12/22/2011

US

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

US 2013-0178373 A1

13/791,397

3/8/2013

US

Issued

9163282

10/20/2015

Mar. 8, 2033

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

US 2014-0154682 A1

14/080,656

11/14/2013

US

Issued

9228234

1/5/2016

Nov. 14, 2033

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

US 2014-0100134 A1

14/100,928

12/9/2013

US

Issued

8949036

2/3/2015

Dec. 9, 2033

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

 

14/179,399

2/12/2014

US

Pending

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

US-2014-0336060- A1

14/446,232

7/29/2014

US

Issued

9334541

5/10/2016

Jul. 29, 2034

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

US-2015-0051087- A1

14/532,666

11/4/2014

US

Published

 

 

 

Natera

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

Methods for Non-Invasive Prenatal Ploidy Calling

US-2016-0024564- A1

14/866,223

9/25/2015

US

Published

 

 

 

Natera

Highly Multiplex PCR Methods and Compositions

US-2017-0051355- A1

14/877,925

10/7/2015

US

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

US 2016-0171152 A1

14/983,128

12/29/2015

US

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

US-2016-0357904- A1

15/243,915

8/22/2016

US

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

2016-0369346 A1

15/252,795

8/31/2016

US

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

US-2017-0011166- A1

15/273,332

9/22/2016

US

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

2017-0076038-A1

15/343,003

11/3/2016

US

Published

 

 

 

Natera

METHODS FOR NON-INVASIVE PRENATAL PLOIDY CALLING

 

15/586,013

5/3/2017

US

Pending

 

 

 

Natera

HIGHLY MULTIPLEX PCR METHODS AND COMPOSITIONS

 

2015/00302

11/21/2012

South Africa

Allowed

 

 

 

Natera

Method for Non-Invasive Prenatal Testing Using Parental Mosaicism Data

 

15/433,950

2/15/2017

US

Pending

 

 

 

Natera

METHODS OF USING LOW FETAL FRACTION DETECTION

WO 2015/026967

PCT/US2014/051926

8/20/2014

PCT

Published

 

 

 

Natera

CELL FREE DNA DIAGNOSTIC TESTING STANDARDS

US 2015-0147815 A1

14/498,629

9/26/2014

US

Issued

9499870

11/22/2016

Sept. 26, 2034

Natera

CELL FREE DNA DIAGNOSTIC TESTING STANDARDS

US-2016-0244838- A1

14/996,097

1/14/2016

US

Published

 

 

 

Natera

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

 

 

--------------------------------------------------------------------------------

*CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 





 

--------------------------------------------------------------------------------

 



 

DETECTING MUTATIONS AND PLOIDY IN CHROMOSOMAL SEGMENTS

 

2015249846

10/21/2016

Australia

Pending

 

 

 

Natera

DETECTING MUTATIONS AND PLOIDY IN CHROMOSOMAL SEGMENTS

 

2,945,962

4/21/2015

Canada

Pending

 

 

 

Natera

DETECTING MUTATIONS AND PLOIDY IN CHROMOSOMAL SEGMENTS

CN 106460070

201580033190.x

12/20/2016

China

Published

 

 

 

Natera

DETECTING MUTATIONS AND PLOIDY IN CHROMOSOMAL SEGMENTS

3134541

15718754.3

10/20/2016

EP

Pending

 

 

 

Natera

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

DETECTING MUTATIONS AND PLOIDY IN CHROMOSOMAL SEGMENTS

 

201617038186

11/8/2016

India

Pending

 

 

 

Natera

DETECTING MUTATIONS AND PLOIDY IN CHROMOSOMAL SEGMENTS

 

2016-563812

4/21/2015

Japan

Pending

 

 

 

Natera

DETECTING MUTATIONS AND PLOIDY IN CHROMOSOMAL SEGMENTS

WO 2015/164432

2016141308

10/20/2016

Russia

Published

 

 

 

Natera

METHODS FOR SIMULTANEOUS AMPLIFICATION OF TARGET LOCI

US-2015-0322507- A1

14/538,982

11/24/2014

US

Issued

9677118

6/13/2017

Nov. 24, 2034

Natera

DETECTING MUTATIONS AND PLOIDY IN CHROMOSOMAL SEGMENTS

US-2017-0107576- A1

14/692,703

4/21/2015

US

Published

 

 

 

Natera

DETECTING CANCER MUTATIONS AND ANEUPLOIDY IN CHROMOSOMAL SEGMENTS

US-2016-0333416- A1

14/882,763

10/14/2015

US

Published

 

 

 

Natera

METHODS FOR SIMULTANEOUS AMPLIFICATION OF TARGET LOCI

2016-0369333 A1

14/918,544

10/20/2015

US

Published

 

 

 

Natera

 

--------------------------------------------------------------------------------

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

METHODS FOR SIMULTANEOUS AMPLIFICATION OF TARGET LOCI

US-2017-0145474- A1

15/336,630

10/27/2016

US

Published

 

 

 

Natera

DETECTING MUTATIONS AND PLOIDY IN CHROMOSOMAL SEGMENTS

WO 2015/164432

PCT/US2015/026957

4/21/2015

PCT

Published

 

 

 

Natera

METHODS AND COMPOSITIONS FOR DETERMINING PLOIDY

WO 2016/183106

PCT/US2016/031686

5/10/2016

PCT

Pending

 

 

 

Natera

SYSTEMS AND METHODS FOR DETERMINING ANEUPLOIDY RISK USING SAMPLE FETAL FRACTION

2016-0371428 A1

15/186,774

6/20/2016

US

Published

 

 

 

Natera

COMPOSITIONS AND METHODS FOR DETECTION OF NUCLEIC ACID MUTATIONS

 

62/357,847

7/1/2016

US

Pending

 

 

 

Natera

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

METHODS FOR LUNG CANCER DETECTION

 

PCT/US2017/028013

4/17/2017

PCT

Pending

 

 

 

Natera / UCL Business, PLC

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

METHODS FOR CHARACTERIZING COPY NUMBER VARIATION USING PROXIMITY-LITIGATION
SEQUENCING

 

62/404,176

10/4/2016

US

Pending

 

 

 

Natera

[*]

 

[*]

[*]

[*]

[*]

 

 

 

[*]

 

Item B. Patent Licenses

None.

 

--------------------------------------------------------------------------------

*CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 





 

--------------------------------------------------------------------------------

 



SCHEDULE IV
to Pledge and Security Agreement

Item A. Trademarks

Registered Trademarks

Country

Mark

Registration No.

Registration Date

Argentina

NATERA

2793701

Mar-23-2016

Argentina

NATERA

2793702

Mar-23-2016

Argentina

NATERA

2793700

Mar-23-2016

Argentina

PANORAMA

2662678

Jul-11-2014

Australia

NATERA

1494690

Jun-05-2012

Australia

PANORAMA

1555711

May-08-2013

Australia

POWERED BY SNPS

1628725

Jun-17-2014

Brazil

NATERA

840152671

Jun-30-2015

Brazil

PANORAMA

840509707

Feb-02-2016

Brazil

PANORAMA

840509723

Feb-02-2016

Canada

NATERA

TMA904282

May-22-2015

Canada

PANORAMA

TMA936551

May-02-2016

Canada

POWERED BY SNPS

TMA909952

Jul-30-2015

China

NATERA

11022636

Aug-14-2015

China

NATERA

11022635

Jan-07-2014

China

PANORAMA

12552423

Oct-07-2014

China

PANORAMA

12552422

Mar-14-2015

European Community

CONSTELLATION

014052708

Sep-14-2015

European Community

NATERA

10930469

Oct-30-2012

European Community

PANORAMA

011801297

Oct-03-2013

European Community

POWERED BY SNPS

013001037

Nov-07-2014

Hong Kong

PANORAMA

303405014AB

Apr-15-2016

Israel

NATERA

274532

Apr-06-2017

Israel

PANORAMA

255562

Jul-02-2015

 

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

Japan

NATERA

5521348

Sep-14-2012

Japan

PANORAMA

5717619

Nov-14-2014

Republic of Korea

NATERA

41-0392401

Mar-27-2017

Republic of Korea

PANORAMA

450051329

Sep-30-2014

Malaysia

NATERA

201505822

May-26-2015

Malaysia

NATERA

2015058021

Jan-20-2017

Malaysia

PANORAMA

2015057528

Apr-08-2016

Malaysia

PANORAMA

2015057530

Apr-15-2016

Mexico

NATERA

1663298

Aug-11-2016

Mexico

NATERA

1582345

Oct-20-2015

Mexico

PANORAMA

1444991

Mar-31-2014

Peru

NATERA

00011277

Aug-07-2015

Peru

PANORAMA

79720

Dec-18-2013

Russian Federation

NATERA

506143

Feb-11-2014

Russian Federation

PANORAMA

518969

Jul-29-2014

Singapore

NATERA

40201508229Q

May-15-2015

Singapore

PANORAMA

40201508236X

May-15-2015

South Africa

PANORAMA

2013/12156

Mar-31-2016

South Africa

PANORAMA

2013/12155

Mar-31-2016

Switzerland

NATERA

678959

Oct-09-2015

Switzerland

PANORAMA

675238

Jul-07-2015

United States of America

ANORA

4782949

Jul-28-2015

United States of America

NATERA

4203883

Sep-04-2012

United States of America

PANORAMA

4846375

Nov-03-2015

United States of America

PANORAMA

4795748

Aug-18-2015

United States of America

POWERED BY SNPS

4683645

Feb-10-2015

United States of America

PRENATUS

4377165

Jul-30-2013

United States of America

SPECTRUM

4804768

Sep-01-2015

 

 





 

--------------------------------------------------------------------------------

 



 

Pending Trademark Applications

Country

Trademark

Application No.

Application Date

Brazil

NATERA

840152647

Jun-05-2012

Canada

EVERCORD

1826662

Mar-10-2017

Hong Kong

NATERA

303405023

May-12-2015

India

NATERA

2343007

Jun-05-2012

India

PANORAMA

2527919

May-09-2013

South Africa

NATERA

2015/12170

May-12-2015

South Africa

NATERA

2015/12169

May-12-2015

Thailand

NATERA

991350

Jun-23-2015

Thailand

NATERA

991349

Jun-23-2015

Thailand

PANORAMA

991352

Jun-23-2015

Thailand

PANORAMA

991351

Jun-23-2015

United States of America

CONSTELLATION

86/634580

May-19-2015

United States of America

EVERCORD

87/193621

Oct-05-2016

United States of America

NATERA

87/472240

Jun-01-2017

 

Item B. Trademark Licenses

None.

 

 

 



 

--------------------------------------------------------------------------------

 

 

SCHEDULE V
to Pledge and Security Agreement

 

Item A. Copyrights/Mask Works

None.

Item B. Copyright/Mask Work Licenses

None.

 

--------------------------------------------------------------------------------